




Exhibit 10.3


TRAVELERS TOWER II
26533 EVERGREEN ROAD
SOUTHFIELD, MICHIGAN




LEASE




This Lease is made between Landlord and Tenant hereinafter identified in
Sections 1(b) and 1(c) hereof, respectively, and constitutes a Lease between the
parties of the “Demised Premises” in the “Building” or “Property”,” as defined
in Sections 2.2 and 2.1 hereof, respectively, on the terms and conditions and
with and subject to the covenants and agreements of the parties hereinafter set
forth.


W I T N E S S E T H :


1.    Basic Lease Provisions.


The following are certain basic lease provisions, which are part of, and in
certain instances referred to in subsequent provisions of, this Lease:


(a)
Date of this Lease:     December 18, 2014



(b)    Landlord:        Southfield HS Development LLC and
Southfield HS RK LLC as tenants-in-common and each a Michigan limited liability
company


(c)    Tenant:        Covisint Corp., a Michigan corporation


(d)    Demised Premises:    33,786 rentable square feet located in Suite 500
which is comprised of the entire fifth (5th) floor of the building known as
Travelers Tower II, located at 26533 Evergreen Road, Southfield, Michigan, as
more particularly identified in Exhibit “B-1” attached hereto and made a part
hereof.
    
(e)
Commencement

Date:             The Lease shall commence upon the later of (i) May 15, 2015,
or (ii) the earlier of (a) 120 days following the date of this Lease or delivery
of the Demised Premises to Tenant vacant, free of tenants and in broom clean
condition, whichever is later, or (b) Tenant’s occupancy of the Demised Premises
for the purpose of conducting Tenant’s business in accordance with Tenant’s Use,
as hereinafter defined. The above notwithstanding, the Commencement Date shall
not occur prior to the date upon which Landlord’s Work is Substantially Complete
in accordance with Section 4 hereof, subject to Tenant Delays.


(f)    Expiration Date:    The last day of the one hundred thirty second (132nd)
month             following the Commencement Date


(g)
Basic Rental:    Commencing upon the Commencement Date, Tenant shall pay
    Basic Rental in accordance with Section 5 of this Lease and in     amounts
set forth in the following schedule:



Lease
Year
Annual
Basic Rental
Monthly
Basic Rental
 
 
 
1*
$565,915.50
$47,159.63
2
$565,915.50
$47,159.63
3
$582,808.50
$48,567.38
4
$599,701.50
$49,975.13
5
$616,594.50
$51,382.88
6
$633,487.50
$52,790.63
7
$650,380.50
$54,198.38
8
$667,273.50
$55,606.13
9
$684,166.50
$57,013.88
10
$701,059.50
$58,421.63
11
$717,952.50
$59,829.38



*Provided Tenant is not in an Event of Default (as hereinafter defined) of this
Lease beyond applicable notice, grace and cure periods, Basic Rental shall be
abated during the first twelve (12) full calendar months following the
Commencement Date.


(h)    Tenant’s Share:     Ten Percent (10%)


(i)    Tenant’s Use:        Office, general administrative offices and all other
legal ancillary or related uses incidental thereto.    
 
(j)
Deposit:        Forty Seven Thousand One Hundred Fifty Nine and 63/100 Dollars
($47,159.63)

    
(k)    Tenant’s Address
for Notices:        


Prior to Commencement Date:


One Campus Martius, Suite 700
Detroit, Michigan 48226
Attn:    General Counsel


After Commencement Date:


26533 Evergreen Road, Suite 500
Southfield, Michigan 48076
Attn: General Counsel


(l)
Landlord’s Address

for Notices:
Southfield HS Development LLC and

Southfield HS RK LLC, as tenants-in Common
c/o Newmark Grubb Knight Frank
26555 Evergreen Road, Suite 102
Southfield, Michigan, 48076


With a copy to:


Director of Asset Management
Time Equities, Inc.
55 Fifth Avenue, 15th floor
New York, New York 10003


(m)
Brokers:        Advocate commercial Real Estate Advisors of Michigan, LLC,
Newmark Grubb Knight Frank, and

Time Equities, Inc.


(n)
Holidays:         New Year’s Day, Martin Luther King Day, President’s Day,
    Memorial Day, Fourth of July, Labor Day, Thanksgiving,     Christmas.



(o)    The following Exhibits are attached to this Lease and made a part hereof:


“A”    Description of Land and Improvements
“B-1”    Demised Premises
“B-2”    Sixth Floor Refusal Space
“B-3”    Fourth Floor Refusal Space
“C”    Janitorial Services
“D”    Building Rules & Regulations
“E”    Contractor Rules & Regulations
“F”    Intentionally Omitted
“G”     Heating, Ventilation & Air Conditioning Specifications
“H”    Tenant’s Work
“I”    Landlord’s Work
“J”    Reserved Parking Plan
“K”    Form of Non-Disturbance Agreement
“L”    List of Exclusivities


2.    Building and Demised Premises.


2.1    Landlord is the owner of certain land and improvements, more particularly
described on Exhibit “A” hereto, at 26533 Evergreen Road, Southfield, Michigan,
including a building (hereinafter referred to as the “Building”), consisting of
thirteen (13) stories, together with certain interior and exterior common and
public areas and facilities, including the parking facilities (hereinafter
referred to as the “Common Areas”) as may be designated by Landlord for the use
in common by tenants of the Building. The Building and appurtenant Common Areas
are hereinafter referred to as the “Development.”


2.2    Subject to the terms, covenants, agreements and conditions herein set
forth, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
those certain premises (herein referred to as the “Demised Premises”) designated
in Section 1(d) hereof, as shown on the floor plan(s) attached hereto as Exhibit
“B-1,” together with the nonexclusive right to use the Common Areas. The square
foot area of the Demised Premises, as well as the Building, shall be computed by
Landlord’s architect based on the BOMA‑American National Standard Z65.1‑1996.


2.3    Landlord reserves (a) the right from time to time to make changes,
alterations, additions, improvements, repairs or replacements in or to the
Building (including the Demised Premises) and the Development and the fixtures
and equipment thereof, as well as in or to the street entrances, halls,
passages, elevators, escalators and stairways and other parts of the Building,
and to erect, maintain, and use pipes, ducts and conduits in and through the
Demised Premises, all as Landlord may reasonably deem necessary or desirable,
(b) the right to eliminate, substitute and/or rearrange the Common Areas (which
may theretofore have been so designated) as Landlord deems appropriate in its
discretion and (c) the right from time to time to construct additional stories
onto the Building. Tenant’s nonexclusive right to utilize the Common Areas shall
be in common with Landlord, other tenants and occupants of the Building and
others to whom Landlord grants such rights from time to time. Except in case of
emergency repairs, Landlord’s exercise of its rights under this Section shall
not unreasonably interfere with Tenant’s use of or access, ingress or egress to
the Demised Premises. Landlord shall give Tenant reasonable advance notice (no
less than twenty-four (24) hours except in cases of emergency) before exercising
such rights that impact Tenant’s use of the Demised Premises.


2.4    Intentionally Omitted.


2.5    Subject to the terms of this Lease, Landlord grants Tenant rights to
utilize any parking areas within the parking deck in the Development on a first
come, first served basis for those parking areas not reserved for another
tenant. Tenant shall have the non-exclusive right to utilize parking spaces at
the Development based upon a ratio of approximately six (6) parking spaces for
each one thousand (1,000) square feet of rentable area leased in the Demised
Premises, subject to change based on casualty and eminent domain. In no event
shall Tenant, its employees, contractors, invitees and/or guests utilize parking
spaces in excess of such ratio. Tenant shall also have the exclusive right to
utilize fifteen (15) parking spaces at the Development, in the locations
identified and more particularly described in Exhibit “J” attached hereto and
made a part hereof, subject to reasonable relocation based on casualty or
eminent domain.


2.6    Tenant’s use of parking spaces and Common Areas at the Development shall
at all times be subject to the rules and regulations annexed to this Lease as
Exhibit “D” including modifications thereto from time to time promulgated in
writing by Landlord.


2.7    Tenant shall have access to the Demised Premises and parking facilities
twenty-four (24) hours per day, seven (7) days per week, fifty-two (52) weeks
per year, including Holidays, except as otherwise provided for herein.


2.8    Landlord represents and warrants to Tenant, as of the date hereof, which
representations and warranties are a material inducement to Tenant to enter into
this Lease:


(a)    Landlord holds fee simple title to the Demised Premises, the Building and
the Development subject to no exceptions or encumbrances which, to the best of
Landlord’s knowledge, would impair the Tenant’s use and enjoyment for Tenant’s
Use as provided for herein.


(b)    To the best of Landlord’s knowledge, neither Landlord nor the Development
is in violation of any deed restrictions, easements or deed covenants of record;


(c)    To the best of Landlord’s knowledge, Tenant’s Use is a legal permitted
use at the Development within the applicable zoning code without requirement of
a special use permit or other action of the applicable zoning authority;


(d)    The party executing this Lease on behalf of the Landlord has the limited
liability company power and authority to do so;


(e)    There is no mortgage or other indebtedness currently encumbering the
Development except that certain Mortgage in favor of Goldman Sachs Bank USA;


(f)    To the best of Landlord’s knowledge, all Base Building Systems, as
hereinafter defined, serving the Common Areas or the Demised Premises, are in
good working order, reasonable wear and tear excepted, and free of material
defects and of sufficient capacity to service the Building for its intended use.
For the purpose of this Lease, the term “Base Building Systems” shall mean: (i)
boilers, hot water piping, hot water pumps and associated equipment, (ii)
chillers, chilled water piping, and associated equipment, (iii) supply and
return air handling units and associated equipment, (iv) cooling towers,
condenser water piping, and associated equipment, (v) Exhaust fans, (vi)
domestic water pumps, domestic water risers, domestic hot water heaters (located
in penthouse level of the Building), and associated equipment, (vii) sanitary
sewer piping serving the Common Areas and the restrooms within the Demised
Premises, (viii) fire alarm panel, devices and wiring, (ix) fire sprinkler
pumps, piping and heads, (x) electrical switchgear, feeders, and transformers,
lighting (including emergency lighting) in the Common Areas, and (xi) elevators.


3.    Term.


3.1    The “Term” of this Lease shall commence on the Commencement Date
designated in Section 1(e) hereof and, unless sooner terminated as hereinafter
provided, shall end on the “Expiration Date” designated in Section 1(f).


3.2    Landlord shall deliver the Demised Premises to Tenant in accordance with
the terms of this Lease within forty-eight (48) hours of the date hereof,
subject to Unavoidable Delays, as hereinafter defined. If Landlord, as a result
of Unavoidable Delays, cannot deliver possession of the Demised Premises to
Tenant as provided for herein, this Lease shall not be void or voidable, nor
shall Landlord be liable to Tenant for any loss or damage resulting therefrom,
and the Expiration Date shall be extended one day for each day after the
Commencement Date that Landlord is unable to deliver possession of the Demised
Premises. If Landlord is unable to deliver the Demised Premises to Tenant within
ninety (90) days of the date hereof, Tenant shall have the option to terminate
this Lease upon ten (10) business days’ notice to Landlord, unless Landlord
delivers the Demised Premises to Tenant during such ten (10) business day
period.


4.    Tenant’s Work.


(a)Landlord shall provide Tenant with an allowance equal to Fifty and 00/100
Dollars ($50.00) per square foot of space in the Demised Premises, currently
estimated to be approximately One Million Six Hundred Eighty-Nine Thousand Three
Hundred Dollars ($1,689,300) (the “Tenant Improvement Allowance”) to be applied
towards the Cost, as hereinafter defined, of the initial improvements to be
completed within the Demised Premises by Tenant, as more particularly described
in Exhibit “H” (hereinafter referred to as “Tenant’s Work”). For the purposes
hereof, “Costs” shall be defined as the hard and soft costs of construction
including materials, labor, reasonable general conditions, reasonable
contractor’s profit and overhead, architect and engineering design fees,
permitting fees and project management fees. Any amount by which the Cost of
Tenant’s Work exceeds the Tenant Improvement Allowance shall be borne by Tenant.
Notwithstanding the above, Tenant, at Tenant’s sole option, may apply any unused
portion of the Tenant Allowance, if applicable, as a credit against Basic Rental
by providing written notice to Landlord.


(b)Prior to the performance of Tenant’s Work, Tenant shall submit to Landlord
for Landlord’s review and approval detailed plans and specifications therefor
(“Tenant’s Plans and Specifications”) created by Tenant’s architect Kraemer
Design Group (“Tenant’s Architect”) and substantially in accordance with Exhibit
“H”. Tenant agrees that any mechanical, engineering or plumbing design services
shall be provided by Landlord’s engineer Peter Basso Associates (“Landlord’s MEP
Engineer”) and any structural engineering design services shall be provided by
Landlord’s structural engineer (“Landlord’s Structural Engineer”). Tenant shall
not proceed with Tenant’s Work until it obtains Landlord’s written approval,
which approval shall not be unreasonably withheld or delayed. Landlord shall
notify Tenant in writing of any comments or objections to Tenant’s Plans and
Specifications within ten (10) business days following receipt, and Tenant shall
respond to Landlord’s comments and objections with a revised version of Tenant’s
Plans and Specifications which incorporate or otherwise address Landlord’s
comments within ten (10) business days of receipt. Tenant shall pay to Landlord,
upon demand, all reasonable out-of-pocket costs actually incurred by Landlord in
connection with review and approval of Tenant’s Plans and Specifications.


(c)Upon notice to Tenant no later than ten (10) business days after receipt of
Tenant’s Plans and Specifications, Landlord may require, as part Landlord’s
approval, that Tenant will remove all or part of any fixtures, data & telephone
cabling and/or personal property installed as part of Tenant’s Work and attached
to or built into the Demised Premises during the term of this Lease. Tenant
shall remove any such items required by Landlord pursuant to the preceding
sentence from the Demised Premises prior to the expiration of this Lease or
surrender of the Demised Premises at Tenant’s sole cost and expense. Upon such
removal Tenant shall immediately, and at its expense, repair and restore the
Demised Premises to the condition existing prior to installation, reasonable
wear and tear excepted, and repair any damage to the Demised Premises due to
such removal.


(d)Tenant shall engage Oliver/Hatcher Construction and Development, Inc.
(“Oliver/Hatcher”) as its general contractor (“Tenant’s Contractor”) to perform
Tenant’s Work. Provided Oliver/Hatcher remains licensed in the State of Michigan
as a general contractor and otherwise complies with the requirements imposed by
this Lease on Tenant’s contractors, Landlord hereby approves of Oliver/Hatcher
as Tenant’s Contractor. Should Tenant elect to use a different general
contractor as Tenant’s Contractor, such general contractor shall be subject to
Landlord’s approval, which approval shall not be unreasonably withheld or
delayed. The selection of any subcontractors working under Tenant’s Contractor
shall also be subject to Landlord’s approval, which shall not be unreasonably
withheld or delayed. The above notwithstanding, Tenant’s Contractor shall engage
Landlord’s subcontractors for any work related to the fire alarm system or HVAC
controls.


(e)In performing Tenant’s Work, Tenant agrees to (i) obtain all required
permits; (ii) supply Landlord with certificates of insurance from Tenant’s
Contractor and all subcontractors performing Tenant’s Work listing Landlord as
certificate holder and additional insured and further listing such other
additional insured parties as Landlord may designate in its reasonable
discretion; (iii) coordinate work with Landlord; (iv) obtain Landlord’s consent,
which shall not be unreasonably withheld or delayed at least twenty four (24)
hours in advance prior to performing any structural work or work impacting the
Building’s operation of base building fire alarm, fire sprinkler, plumbing,
façade, roof, or mechanical systems; (v) performing work on the roof of the
Building only under the supervision of Building personnel and Landlord’s roofing
contractor (and further contracting with Landlord’s roofing contractor for any
work or repairs to the roof required in connection with Tenant’s Work); and (vi)
perform all Tenant’s Work in a good and workmanlike manner, in compliance with
all applicable code requirements which govern the construction of Tenant’s Work,
and also in compliance with the Building’s Contractor Rules & Regulations,
attached hereto as Exhibit “F”.


(f)Landlord shall deliver the Demised Premises to Tenant, and Tenant shall
accept delivery of the same from Landlord, in its “as-is” condition, broom
clean, free of tenants and otherwise in accordance with this Lease, except that
Landlord shall, at its own cost, perform certain demolition and new work
detailed in Exhibit “I” attached hereto and made a part hereof (“Landlord’s
Work”). Landlord and Tenant shall agree upon a reasonable schedule for
Landlord’s Work which provides for the timely completion of any portions of such
Landlord’s Work which must be completed prior to the commencement of any
portions of Tenant’s Work, and further provides for the performance of the
balance of Landlord’s Work at times and in such a manner as to not unreasonably
interfere with Tenant’s Work. Landlord shall not be required to incur overtime
costs and expenses in performing such construction and/or installation.


(g)Landlord’s Work shall be deemed completed when Landlord has Substantially
Completed the improvements set forth on Exhibit “I” subject only to the
completion of details of construction, decorations and mechanical adjustments
which do not materially interfere with Tenant’s Work or use of the Demised
Premises (“Punch List Items”), and Tenant shall accept the same upon notice from
Landlord that such improvements have been completed, subject to completion of
the Punch List Items (“Substantial Completion”). As soon as reasonably
practicable following Landlord issuing notice of Substantial Completion, but
prior to the date upon which Tenant occupies the Demised Premises, Landlord and
Tenant shall conduct a walkthrough of the Demised Premises for the purpose of
documenting Punch List Items, and Landlord shall thereafter diligently pursue
the completion of all Punch List Items.


(h)At Tenant’s sole election, Landlord shall make payments under the Tenant
Improvement Allowance either (x) directly to Tenant; or (y) to Tenant’s General
Contractor, Tenant’s Architect, or Landlord’s MEP Engineer (collectively,
“Tenant’s Representative”). If payment is request directly to Tenant, then such
payment will be made within thirty (30) days after Tenant delivers to Landlord a
receipt of the paid invoice(s) for any qualifying Costs along with unconditional
lien waivers for the work performed to the Demised Premises, provided that at
the time of such request, (i) Landlord is able to confirm upon inspection of the
Demised Premises, that Tenant’s Work has progressed to a point commensurate with
the amount being requested to be disbursed from the Tenant Improvement
Allowance, in its reasonable judgment, and (ii) Tenant is in compliance with all
terms and conditions of this paragraph and Tenant shall not be in default of any
of Tenant’s obligations under this Lease beyond any applicable notice and cure
periods contained herein.


(i)The following shall be conditions precedent to Landlord making any payment
directly to a Tenant Representative:


1.
Tenant shall deliver to Landlord a true and complete copy of the fully executed
contract between Tenant and such Tenant Representative setting forth the scope
of work or services, terms and conditions governing payment, and other terms and
conditions which are customarily included in agreements with architects,
engineers or general contractors (as the case may be) for the renovation of
office space on behalf of a Tenant;



2.
Landlord, Tenant and such Tenant Representative, shall have mutually agreed upon
and executed a tri-party agreement acknowledging that any payment by Landlord to
such Tenant Representative constitutes a payment by Tenant required under its
contract with such Tenant Representative in each instance and that such payment
by Landlord to such Tenant Representative in no way creates any liability for
Landlord with respect to any of the terms and conditions contained in the
contract between Tenant and such Tenant Representative. Such tri-party agreement
shall further provide that Tenant and Tenant’s Representative each release
Landlord from any liability arising out of the terms and conditions of the
contract between Tenant and Tenant’s Representative.



3.
Tenant shall make request for each payment by Landlord to a Tenant
Representative in writing, which request shall acknowledge that such payment by
Landlord, when paid, shall constitutes a disbursement under the Tenant
Improvement Allowance.



4.
Any individual request by Tenant that Landlord pay Tenant’s General Contractor
directly shall be accompanied by a signed and notarized payment application from
Tenant’s General Contractor in the AIA G702 format, which payment application
must also be signed and and sealed by Tenant’s Architect and Landlord’s MEP
Engineer (if the payment application involves progress payments for work put in
place which falls under their respective scopes of design work). Such payment
applications shall be accompanied by appropriate lien waivers, backup for
general conditions, and subcontractor payment applications in reasonably
sufficient detail along with each subcontractor's lien waiver.



5.
Any individual request by Tenant that Landlord pay Tenant’s Architect or
Landlord’s MEP Engineer directly shall be accompanied by a reasonably detailed
invoice from Tenant’s Architect or Landlord’s MEP Engineer, as the case may be,
and in each instance Tenant’s request shall include an acknowledgement that
services were rendered as detailed on such invoice in a manner satisfactory to
Tenant and in accordance with the requirements of Tenant’s contract with such
Tenant Representative.



(j)The above notwithstanding, Landlord shall not be required to make payments to
Tenant or any Tenant Representative from the Tenant Improvement Allowance each
more than once per thirty (30) days. Further, as condition precedent to paying
to Tenant or any Tenant Representative any amount, which, together with amounts
previously paid to Tenant or any Tenant Representative, equals the entire Tenant
Improvement Allowance, Tenant shall provide copies of all required inspections
having been passed and a certificate of occupancy having been issued by the City
of Southfield. As additional conditions precedent to Landlord making any payment
to Tenant’s General Contractor, which, together with amounts previously paid to
Tenant’s General Contractor by Tenant or Landlord under Tenant’s contract with
Tenant’s General Contractor to perform Tenant’s Work, equals the entire value of
such contract (adjusted to account for any change orders executed between Tenant
and Tenant’s General Contractor), Tenant’s General Contractor shall not be in
violation of any of the Contractor Rules & Regulations included in Exhibit “E”
and Tenant shall provide Landlord with copies of the final unconditional lien
waiver from Tenant’s General Contractor and each of its subcontractors.


(k)As compensation for Landlord’s oversight of Tenant’s Work, Tenant shall pay
to Landlord, upon demand, a fee in an amount equal to two percent (2%) of the
total hard cost of such Tenant Work. Additionally, Tenant shall pay to Landlord,
upon demand, amounts to reimburse Landlord for its actual cost related to the
provision of Building personnel to operate elevators or otherwise to facilitate
Tenant’s Work during times other than Building Hours provided such Building
personnel would not otherwise have been working during such times as part of
their normal working hours. Tenant shall, upon request, provide Landlord with
reasonable evidence of all amounts expended by it for Tenant’s Work (including
any “soft costs”).     


(l)At Landlord’s option, Landlord shall have the right to deduct any amounts due
to Landlord in connection with Tenant’s Work, pursuant to Section 4(b) and
Section 4(h) hereof, from the Tenant Improvement Allowance, or the portion then
remaining, by providing written notice to Tenant along with reasonable
supporting documentation for the amounts being deducted and the impact on the
amount of the Tenant Improvement Allowance remaining and available to Tenant
thereafter.


5.    Rental.


5.1    Tenant shall pay to Landlord as rental for the Demised Premises the Basic
Rental set forth in Section 1(g) hereof, which shall be payable in equal monthly
installments in advance, together with the rentals provided for in Section 5.3
hereof.


5.2    The following terms shall have the following meanings.


(a)The term “Expenses” shall mean the actual cost, on an accrual basis, incurred
by Landlord with respect to the operation, maintenance, repair and replacement
and administration of the Development, including, without limitation or
duplication, (1) the costs incurred for air conditioning; mechanical
ventilation; heating; cleaning (including janitorial services); rubbish removal;
snow removal; plumbing and fixtures; fire protection and suppression, caulking
and painting the exterior; roof repairs; Building/Development signage; asphalt
and striping and parking deck concrete; general landscaping and maintenance;
window washing, elevators, porter and matron services, electric current for the
Common Areas; management fees; protection and security services; repairs,
replacement, and maintenance; fire, extended coverage, boiler, sprinkler,
apparatus, public liability and property damage insurance (including loss of
rental income insurance); supplies; wages, salaries, disability benefits,
pensions, hospitalization, retirement plans and group insurance respecting
service and maintenance employees and management staff; accounting and
administrative staff; uniforms and working clothes for such employees and the
cleaning thereof; expenses imposed pursuant to any collective bargaining
agreement with respect to such employees; payroll, social security, unemployment
and other similar taxes with respect to such employees and staff; sales, use and
other similar taxes; Landlord’s Michigan Business Tax (if applicable), water
rates and sewer charges and personal property taxes; public relations and
promotions; depreciation of movable equipment and personal property, which is,
or should be, capitalized on the books of Landlord, and the cost of movable
equipment and personal property, which need not be so capitalized, as well as
the cost of maintaining all such movable equipment, and any other costs, charges
and expenses which, under generally accepted accounting principles and
practices, would be regarded as maintenance and operating expenses, and (2) the
cost of any capital improvements made to the Development by Landlord after the
2014 calendar year that reduce other Expenses or made to the Development by
Landlord after the 2014 calendar year that are required under any governmental
law or regulation that was not applicable to the Development at the time it was
constructed, such cost to be amortized over such reasonable period as Landlord
shall determine, together with interest on the unamortized balance at the rate
of two percent (2%) in excess of the then current “prime rate” published in The
Wall Street Journal or such higher rate as may have been paid by Landlord on
funds borrowed for the purpose of constructing such capital improvements.
Notwithstanding anything to the contrary contained herein, Expenses shall not
include the following:


1.Taxes, as defined in Section 5.2(d) hereof;
    
2.Costs incurred by Landlord to repair damage to the Building or Development or
loss resulting from any casualty which Landlord has insured against, to the
extent Landlord is reimbursed by insurance proceeds net of applicable
deductible, provided the maximum deductible shall not exceed Twenty Five
Thousand Dollars ($25,000);


3.Costs incurred by Landlord occasioned by the exercise of right of condemnation
or eminent domain to the extent such costs are actually reimbursed by the
authority exercising such rights;


4.Leasing commissions, space-planning costs, improvement and renovation costs,
allowances, relocation expenses, permitting fees, attorney fees and costs,
disbursements, and other expenses incurred in connection with leasing or
negotiating with tenants, occupants, prospective tenants, or other prospective
occupants of the Development;


5.Legal fees and costs associated arising from violation by Landlord or any
tenant of the terms and conditions of any lease for space in the Development
excepting actions taken by Landlord related to preserving Tenant’s rights in and
to the Common Areas;


6.Income taxes, including Michigan corporate income tax, franchise taxes,
transfer taxes, change of ownership taxes, estate taxes, inheritance taxes and
capital stock taxes;


7.The cost of initial construction of the Development or of correcting defects
relating to the initial construction of the Development, except that conditions
(not occasioned by construction defects) resulting from ordinary wear and tear
will not be deemed defects for the purpose of this category;


8.Notwithstanding any contrary provision of this Lease, costs arising from the
presence of hazardous materials or substances (as defined by applicable laws in
effect on the date of this Lease) in or about the Building or Development,
unless the presence of such hazardous materials or substances was introduced or
otherwise caused by Tenant or its employees, agents, contractors or invitees;


9.Renovating or otherwise improving, decorating, painting or redecorating
leasable or leased space for other tenants or other occupants or vacant leasable
space at the Development, other than ordinary maintenance otherwise provided to
all tenants or emergency repairs, provided the foregoing shall in no event apply
to Common Areas;


10.Costs for which Tenant or tenants reimburse Landlord or pay third parties;


11.Interest, principal, depreciation, and other lender costs and closing costs
on any mortgage or mortgages, ground lease payments, or other debt instrument
encumbering the Development;


12.Costs incurred to provide services to other tenants of the Development which
are not available to Tenant without additional charge;


13.Fees paid to any affiliate or party related to Landlord to the extent the
same exceeds the charges for comparable services rendered by unaffiliated third
parties of comparable skill, stature and reputation in the same market (it being
agreed upon by the parties that only the portion of such fees paid to any
affiliate or party related to Landlord in excess of charges for comparable
services rendered by unaffiliated third parties of comparable skill, stature and
reputation in the same market shall be excluded from Expenses).


14.Costs associated with operation of the business of the ownership of the
Development or entity that constitutes Landlord or Landlord’s property manager,
as distinguished from the cost of Development operations, including the costs of
partnership or corporate accounting and legal matters; defending or prosecuting
any lawsuit with any mortgagee, lender, ground landlord, broker, tenant,
occupant, or prospective tenant or occupant; selling or syndicating any of
Landlord’s interest in the Building; and disputes between Landlord and
Landlord’s property manager;


15.Landlord’s general corporate or partnership overhead and general
administrative expenses, except as provided for in Section 5.2(a) of the Lease;


16.Compensation paid to clerks, attendants or other persons in any commercial
concessions operated by or for Landlord;


17.Advertising and promotional expenditures for the purpose of leasing space at
the Development, with the exception of reasonable holiday lighting;


18.The cost of acquiring or leasing any sculpture, painting, or other work of
art, in excess of Ten Thousand Dollars ($10,000) during any given Lease Year (it
being agreed that the foregoing exclusion from Expenses shall not apply to lobby
plants and other reasonable decorations in the Common Areas of the Development);


19.The cost of capital improvements, except as set forth in Section 5.2(a) of
the Lease;


20.Any fines or penalties incurred due to violation by Landlord of any
governmental rule or authority applicable to the Development;
21.Depreciation and amortization except as otherwise provided for herein;
(b)For any period of time during which the Building is less than one hundred
percent (100%) occupied, the Expenses attributable to that period shall be
adjusted to equal Landlord’s reasonable estimate of such Expenses had the total
Building been occupied and had the total Building been furnished all services.


(c)Landlord shall have the right to aggregate the Expenses relating to the
exterior Common Areas serving the Building and the exterior common areas serving
the building located at 26555 Evergreen Road, Southfield, Michigan, and allocate
such Expenses between the Building and said other building on a reasonable and
equitable basis.


(d)The term “Base Expenses” shall mean the Expenses for the 2015 calendar year.


(e)The term “Additional Expenses” shall mean the total dollar increase, if any,
over the Base Expenses paid or incurred by Landlord for Expenses in the
respective calendar year. Notwithstanding the above, all Controllable Direct
Expenses, as hereinafter defined, shall not increase by more than five percent
(5%) per annum on a cumulative and compounding basis during the Term of this
Lease. For the purposes hereof, Controllable Direct Expenses shall be defined as
all Expenses other than:


1.
Utilities (including, but not limited to, natural gas, electric current, water,
and sewer charges);

2.
Insurance;

3.
Snow removal;

4.
Disability benefits, pensions, hospitalization, retirement plans and group
insurance respecting service and maintenance employees and management staff;
expenses imposed pursuant to any collective bargaining agreement with respect to
such employees; payroll, social security, unemployment and other similar taxes
with respect to such employees and staff;

5.
Sales, use and other similar taxes;

6.
Landlord’s Michigan Business Tax (if applicable);

7.
Personal property taxes; and

8.
The cost of those capital improvements identified in Section 5.2.(a)(2) hereof.



(f)The term “Taxes” shall mean the amount incurred by Landlord of all ad valorem
real property taxes and assessments, special or otherwise, levied upon or with
respect to the Development, or the rent and additional charges payable
hereunder, imposed by any taxing authority having jurisdiction. Taxes shall also
include all taxes, levies and charges which may be assessed, levied or imposed
in replacement of, or in addition to, all or any part of ad valorem real
property taxes as revenue sources, and which in whole or in part are measured or
calculated by or based upon the Development, the freehold and/or leasehold
estate of Landlord or Tenant, or the rent and other charges payable hereunder.
Taxes shall include any expenses incurred by Landlord in determining or
attempting to obtain a reduction of Taxes.


(g)The term “Base Taxes” shall mean the 2015 real estate tax rate applicable to
the Development multiplied by the taxable value of the Development determined by
the City of Southfield, Michigan as of December 31, 2014, or as finally
determined in the event Landlord appeals such assessment.


(h)The term “Additional Taxes” shall mean the total dollar increase, if any,
over the Base Taxes paid or incurred by Landlord for Taxes in the respective
calendar year.


(i)The term “Tenant’s Share” shall mean the percentage set forth in Section 1(h)
hereof. Tenant’s Share has been computed on the basis of the fraction whose
numerator equals the product obtained by multiplying the square foot area of the
Demised Premises measured in accordance with Section 2.2 hereof by1.075 with
respect to any full floors of the Building included within the Demised Premises
and by 1.135 for any partial floors of the Building included within the Demised
Premises (such factors being applied in lieu of the square foot area of the
Demised Premises containing a proportionate share of the Common Areas) and whose
denominator equals the total leasable square foot area of the Building
(including the Demised Premises), which equals 337,897 square feet as of the
date hereof. In the event the square foot area of the Demised Premises or the
leasable square foot area of the Building shall be determined to differ from
that utilized in computing Tenant’s Share, Tenant’s Share shall be adjusted
accordingly, it being agreed upon by the parties that the square foot area of
the Demised Premises identified in Section 1(d) hereof shall not be subject to
re-measurement during the Term of this Lease unless there is an expansion or
contraction of the Demised Premises pursuant to Sections 11, 13, 36.2 or 43 of
this Lease or pursuant to a separate written agreement between the parties
providing for such expansion or contraction of the Demised Premises.


5.3    (a)    Tenant shall pay to Landlord as additional rental Tenant’s Share
of Additional Expenses and Additional Taxes in the manner and at the times
herein provided.


(b)    With respect to Additional Expenses and Additional Taxes, prior to the
Commencement Date and prior to the beginning of each calendar year thereafter,
or as soon thereafter as practicable, Landlord shall give Tenant notice of
Landlord’s estimate of Tenant’s Share of Additional Expenses and Additional
Taxes for the ensuing calendar year. On or before the first day of each month
during the ensuing calendar year, Tenant shall pay to Landlord one-twelfth
(1/12th) of such estimated amounts, provided that until such notice is given
with respect to the ensuing calendar year, Tenant shall continue to pay the
amount currently payable pursuant hereto until after the month such notice is
given. If at any time or times (including, without limitation, upon Tenant
taking occupancy of the Demised Premises) it appears to Landlord that Tenant’s
Share of Additional Expenses or Tenant’s Share of Additional Taxes for the then
current calendar year will vary from Landlord’s estimate by more than five
percent (5%), Landlord may, by notice to Tenant, revise its estimate for such
year and subsequent payments by Tenant for such year shall be based upon such
revised estimate.


(c)    If the Commencement Date of the Lease shall occur on a day other than the
first day of a calendar year or if the Expiration Date shall occur on a day
other than the last day of a calendar year, Tenant’s Share of Additional
Expenses and/or Additional Taxes that is applicable to the calendar year in
which such Commencement Date or Expiration Date shall occur shall be prorated on
the basis of the number of calendar days within such calendar year as are within
the Term.


(d)    Within ninety (90) days after the close of each calendar year, or as soon
after such ninety (90) day period as practicable Landlord shall deliver to
Tenant a statement prepared by Landlord of Tenant’s Share of Additional Expenses
and Additional Taxes, respectively, for such calendar year and such statements
shall be final and binding upon Landlord and Tenant, subject to Section 5.3(e)
hereof. If on the basis of either of such statements, Tenant owes an amount that
is less than the estimated payments for such calendar year previously made by
Tenant, Landlord shall credit such excess amount against the next payment(s) due
from Tenant to Landlord of Additional Expenses or Additional Taxes, as the case
may be or, upon request by Tenant, Landlord shall refund such overpayment to
Tenant. If on the basis of such statement, Tenant owes an amount that is more
than the estimated payments for such calendar year previously made by Tenant,
Tenant shall pay the deficiency to Landlord within thirty (30) days after
delivery of such statement. Tenant’s obligation to pay Tenant’s Share of
Additional Expenses and Additional Taxes and Landlord’s obligation to reimburse
Tenant for any over payment of same, shall survive the Expiration Date or sooner
termination of this Lease.


(e)    Notwithstanding anything to the contrary contained in this Lease, Tenant
may, within thirty (30) days after receiving Landlord's statement of Additional
Expenses and Additional Taxes, give Landlord written notice ("Review Notice")
that Tenant intends to review Landlord's records of the of Additional Expenses
and Additional Taxes for that calendar year. Within a reasonable time after
receipt of the Review Notice, Landlord shall make all pertinent records
available for inspection that are reasonably necessary for Tenant to conduct its
review. If any records are maintained at a location other than the office of the
Building, Tenant may either inspect the records at such other location or pay
for the reasonable cost of copying and shipping the records. If Tenant retains
an agent to review Landlord’s records, such agent must have expertise in and
familiarity with general industry practice with respect to the operation of and
accounting for a first class office building. Tenant shall be solely responsible
for all costs, expenses and fees incurred for the audit. Within thirty (30) days
after the records are made available to Tenant, Tenant shall have the right to
give Landlord written notice (an "Objection Notice") stating in reasonable
detail any objection to Landlord's statement of Operating Expenses for that
year. If Tenant fails to give Landlord an Objection Notice within the thirty
(30) day period or fails to provide Landlord with a Review Notice within the
thirty (30) day period described above, Tenant shall be deemed to have approved
Landlord's statement of Additional Expenses and Additional Taxes. If Tenant
provides Landlord with a timely Objection Notice, Landlord and Tenant shall work
together in good faith to resolve any issues raised in Tenant's Objection
Notice. If Landlord and Tenant determine that Additional Expenses and Additional
Taxes, for the calendar year are less than reported, Landlord shall provide
Tenant with a credit against the next installment of Rent in the amount of the
overpayment by Tenant or Tenant may demand a refund of such overpayment.
Likewise, if Landlord and Tenant determine that Additional Expenses and
Additional Taxes for the calendar year are greater than reported, Tenant shall
pay Landlord the amount of any underpayment within thirty (30) days.


5.4    The installment of the Basic Rental provided for in Section 5.1 hereof
for the first full month of the Term during which Basic Rental is due shall be
paid by Tenant to Landlord upon execution of this Lease. Basic Rental shall be
paid to Landlord on or before the first day of each and every successive
calendar month in advance after the first month during the Term. In the event
the Commencement Date is other than the first day of a calendar month, or the
Expiration Date is other than the last day of the calendar month, then the
monthly rental for the first and last fractional months of the Term shall be
appropriately prorated.


5.5    Tenant shall pay as additional rental any money and charges required to
be paid by Tenant pursuant to the terms of this Lease, whether or not the same
may be designated “additional rent.”


5.6    Except as above provided, Basic Rental and additional rental shall be
paid to Landlord without notice or demand and without deduction or offset, in
lawful money of the United States of America at Landlord’s address for notices
hereunder or to such other person or at such other place as Landlord may from
time to time designate in writing. All amounts payable by Tenant to Landlord
hereunder, if not paid within ten (10) calendar days of when due, shall be
subject to an administrative late charge of Five Hundred Dollars ($500.00) and
shall bear interest from the due date until paid at the rate equal to two
percent (2%) in excess of the then current “prime rate” published in The Wall
Street Journal. If no such prime rate is published, the prime rate shall be
deemed to be ten percent (10%) for all purposes under this Lease.


6.    Other Taxes Payable by Tenant.


In addition to the Basic Rental and other charges to be paid by Tenant
hereunder, Tenant shall reimburse Landlord upon demand for any and all taxes
payable by Landlord (other than income taxes and taxes included within Taxes)
whether or not now customary or within the contemplation of the parties hereto:
(a) upon, measured by or reasonably attributable to the cost or value of
Tenant’s equipment, furniture, fixtures and other personal property located in
the Demised Premises or by the cost or value of any leasehold improvements made
in or to the Demised Premises by or for Tenant, other than the Improvements,
regardless of whether title to such improvements shall be in Tenant or Landlord;
(b) upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Demised
Premises or any portion thereof; and (c) upon this transaction or any document
to which Tenant is a party creating or transferring an interest or an estate in
the Demised Premises. In the event that it shall not be lawful for Tenant so to
reimburse Landlord, the monthly rental payable to Landlord under this Lease
shall be revised to net to Landlord the same rental after imposition of any such
tax upon Landlord as would have been payable to Landlord prior to the imposition
of any such tax.


7.    Use.


7.1    The Demised Premises shall be used only for the purposes of “Tenant’s
Use” as set forth in Section 1(i) hereof, and for no other purpose or purposes
whatsoever.


7.2    Tenant shall not do or permit to be done in or about the Demised
Premises, nor bring or keep or permit to be brought or kept therein, anything
which is prohibited by or will in any way conflict with any law, statute,
ordinance or governmental rule or regulation now in force or which may hereafter
be enacted or promulgated, or which is prohibited by the standard form of fire
insurance policy, or cause a cancellation of any insurance policy covering the
Building or the Development or any part thereof or any of its contents, or
adversely affect or interfere with any services required to be furnished by
Landlord to Tenant, or to any other tenants or occupants of the Building or the
Development, or with the proper and economical rendition of any such service.
Tenant shall not do or permit anything to be done in or about the Demised
Premises which will in any way obstruct or interfere with the rights of other
tenants of the Building or the Development, or injure them, or use or allow the
Demised Premises to be used for any unlawful purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Demised Premises or commit
or suffer to be committed any waste in, on or about the Demised Premises. If
anything done, omitted to be done or suffered to be done by Tenant, or kept or
suffered by Tenant to be kept in, upon or about the Demised Premises shall cause
the rate of fire or other insurance on the Building or the Development in
companies acceptable to Landlord to be increased beyond the minimum rate from
time to time applicable to the Building or the Development, Tenant shall pay the
amount of any such increases. Except for substances in quantities that are
customarily used for office purposes, Tenant shall not cause or permit the use,
generation, storage or disposal in or about the Demised Premises or the Building
or the Development of any substances, materials or wastes subject to regulation
under federal, state or local laws from time to time in effect concerning
hazardous, toxic or radioactive materials, unless Tenant shall have received
Landlord’s prior written consent, which Landlord may withhold or at any time
revoke in its sole discretion.


8.    Services.


8.1    Landlord shall maintain the Common Areas including any lobbies, stairs,
elevators, corridors and restrooms, together with the windows and exterior
walls, roofs, foundations and structure itself of the Building and the
mechanical, plumbing and electrical equipment servicing the Building, in good
order and condition and in a manner consistent with first class office buildings
in the Southfield, Michigan market and, to the extent permitted under Section 5,
the cost shall be included in Expenses, except for the repairs due to fire and
other casualties (to the extent the cost of such repairs are covered by
insurance proceeds) and for the repair of damages occasioned by the intentional
acts of Tenant, which Tenant shall pay to Landlord in full.


8.2     Tenant agrees to purchase from Landlord or from a meter company
designated by Landlord, all electric current consumed, used or to be used in the
Demised Premises, and to pay to Landlord or to a meter company designated by
Landlord as Additional Rent therefor pursuant to the terms of this Lease for the
supply of electric service at the General Service Rate No. D3 that was published
February 6, 2013 (the "Rate") pursuant to which Landlord then purchased electric
current from the Public Utility ("Public Utility") supplying a portion of the
Building of which the Demised Premises are a part, or if any increase in rates
becomes effective during the term of this Lease for similar service by any
Public Utility servicing the part of the City where the Building is located; if
the Rate or charge (including any adjustments and all applicable taxes) to be
paid by Landlord is increased, at any time after, such increase or increases
shall be paid by Tenant to Landlord or meter company designated by Landlord,
when billed. The amount to be paid by Tenant for current consumed shall be
determined by the submeter or submeters on the Demised Premises or to be
installed by Landlord at Landlord’s sole costs and billed according to the
consumption and demand shown on the submeters which shall be billed based on the
Rate. Bills for current consumed shall be rendered by Landlord, or the meter
company, to Tenant at such times as Landlord may elect. In the event Tenant is
late in the payment of electricity pursuant to this paragraph, beyond any
applicable grace period, in any two (2) months out of a twelve month period,
Tenant shall deposit with Landlord, or the meter company designated by Landlord,
security equal to one month's electricity charges for the Demised Premises as
determined by the greatest electricity charge for any one month during the
twelve month period immediately preceding the date that the second payment is
not made on time in any twelve (12) month period multiplied by three (3) (the
“Electric Deposit”). Landlord may, but shall have no obligation to, use, apply
or retain all or any portion of the Electric Deposit for payments required under
this Section 8.2 or for the payment of any other sum to which Landlord may
become obligated by reason of Tenant’s default of its obligations under this
Section 8.2, or to compensate Landlord for any loss or damage which Landlord may
suffer thereby under this Section 8.2. If Landlord so uses or applies all or any
portion of the Electric Deposit, Tenant shall within ten (10) days after demand
therefor deposit cash with Landlord in an amount sufficient to restore the
Electric Deposit to the full amount thereof. Landlord shall not be required to
keep the Electric Deposit separate from its general accounts. If Tenant performs
all of Tenant’s obligations hereunder, the Electric Deposit or so much thereof
as has not theretofore been applied by Landlord, shall be returned, without
payment of interest or other increment for its use, to Tenant (or, at Landlord’s
option, to the last assignee, if any, of Tenant’s interest hereunder) within
forty-five (45) days following the Expiration Date, and after Tenant has vacated
the Demised Premises in the condition required hereby. No trust relationship is
created herein between Landlord and Tenant with respect to the Deposit.


In the event Tenant is late in the payment of electricity pursuant to this
Section 8.2, beyond any applicable notice grace or cure period, in an amount
representing such cumulative charges for any four (4) months (indicating that,
at the time, Tenant has consumed and been billed for electricity pursuant to
this Section 8.2 corresponding to three (3) prior months and, at the time,
Tenant has failed to pay these amounts despite being provided notice as required
under this Lease, and, at the time, all grace and cure periods applicable to all
such amounts have expired), Landlord and the meter company designated by
Landlord shall have the right, without incurring any liability of any kind, to
terminate providing and furnishing electricity to the Demised Premises upon five
(5) days prior written notice.


Any tax now in effect or hereinafter imposed upon Landlord's receipts from the
sale or resale of electrical energy to Tenant by any Municipal, State or Federal
agency shall be passed on to Tenant and included in the bills of and paid by
Tenant to Landlord or meter company designated by Landlord.


In the event that the "submetering" of electric current in the Building
containing the Demised Premises is hereafter prohibited by any law hereinafter
enacted, or by any order or ruling of the State of Michigan or the City of
Southfield, or by any judicial decision of any appropriate court, Tenant will,
at the written request of Landlord, apply within twenty (20) days to the
appropriate Public Utility servicing the Building containing the Demised
Premises for direct electric service, and comply with all rules and regulations
of such Public Utility pertinent thereto. Until the Public Utility begins
serving the Demised Premises directly, Landlord shall continue to supply such
services pursuant to the terms of this Section 8.2. Upon commencement of
services directly from the Public Utility, Landlord and/or the meter company
theretofore designated by Landlord shall be relieved of any further obligation
to furnish electric current to Tenant pursuant to this Section 8.2.


In the event that "submetering" is discontinued and in the event Tenant obtains
direct service from the Public Utility servicing the Building containing the
Demised Premises, Landlord will at its own cost and expense, furnish and install
all risers, service wiring, switches, meter equipment and meters that may be
necessary for such installation, and will at its own cost and expense maintain
and keep in good repair all such riser, risers, wiring and/or switch or
switches, meter equipment and/or meter or meters.


In the event any legislature, or order of the Public Service Commission or any
judicial body enacts any law, ruling or regulation to effect the service
classification or rate under which Tenant now purchases electric current from
Landlord, then and in that event, Tenant will pay as Additional Rent to Landlord
or Landlord's designated agent for the use and maintenance of the Building's
electric distribution system an amount equal to the Rates or charges hereinabove
described and that Rate or charge as set forth by any legislature, order of any
government body or any judicial body after the date hereof.


Landlord shall not in any way be liable or responsible to Tenant for any loss or
damage or expense which Tenant may sustain or incur if either the quantity or
character of electric services is changed or is no longer available or suitable
for Tenant’s requirements. In no event shall Tenant use or install any fixtures,
equipment or machines, the use of which in conjunction with other fixtures,
equipment and machines in the Demised Premises, would result in an overload of
the electric circuits servicing the Demised Premises or the Building. Tenant
covenants and agrees that at all times its use of electric current shall never
exceed the capacity of the then existing feeders to the Building or the risers
or wiring installations serving the Demised Premises. Landlord shall furnish,
install and replace, as required, all lighting tubes, lamps, bulbs and ballasts
required in the Demised Premises, at Tenant’s sole cost and expense. All
lighting tubes, lamps, bulbs and ballasts so installed shall become Landlord’s
property upon the Expiration Date or sooner termination of this Lease.
    
8.3    Landlord shall furnish the Demised Premises with (a) heat, ventilation
and air conditioning to the extent required for the occupancy of the Demised
Premises to standards of comfort and during such hours in each case as
reasonably determined by Landlord for the Building (which hours, until Landlord
shall otherwise designate, shall be from 7:00 a.m. to 6:00 p.m. on weekdays and
from 7:00 a.m. to 12:00 p.m. on Saturdays; in each case except Holidays
(collectively “Business Hours”) or as may be prescribed by any applicable
policies or regulations adopted by any utility or governmental agency, (b)
elevator service during Business Hours, and (c) janitorial service in accordance
with Exhibit ”C” hereto only to the areas of the Demised Premises used for
office purposes Monday through Friday, Holidays excepted , and in the manner
that services are furnished in comparable first class office buildings in the
area, provided that Landlord shall not provide janitorial services to any
portion of the Demised Premises used for other than office purposes such as
preparing, dispensing or consumption of food or beverages or as an exhibition
area or for storage, shipping room, washroom or similar purposes, or as private
restrooms or a shop or for the operation of computer data processing,
reproduction, duplicating or similar equipment. In addition, Landlord shall
replace all burned out fluorescent (only) tubes, ballasts and starters, and
Tenant shall be billed therefor. Landlord shall not be in default hereunder or
be liable for any damages directly or indirectly resulting from, nor shall the
rental herein reserved by abated by reason of: (1) the installation, use or
interruption of use of any equipment in connection with the furnishing of any of
the foregoing services, (2) failure to furnish or delay in furnishing any such
services when such failure or delay is caused by accident or any condition
beyond the reasonable control of Landlord or by the making of necessary repairs
or improvements to the Demised Premises or to the Building or the Development,
or (3) any limitation, curtailment, rationing or restriction on use of water,
electricity, steam, gas or any other form of energy serving the Demised Premises
or the Building or the Development. Landlord shall use reasonable efforts
diligently to remedy any interruption in the furnishing of such services.
Notwithstanding the provisions of this Section 8.3, Landlord shall not be
required to provide ventilation and air conditioning to the Demised Premises as
herein provided if Tenant shall utilize in the Demised Premises heat generating
equipment or lighting other than building standard lights which affect the
temperature otherwise maintained by the air conditioning system or if the
Demised Premises are occupied by a number of persons in excess of the design
criteria of the air conditioning system, as set forth Exhibit “G” attached
hereto and made a part hereof. Tenant shall do nothing in the Demised Premises
which is in violation of Exhibit “G.”


8.4    Tenant shall pay as additional rent the cost of providing all heating,
ventilating and air conditioning, including all costs associated with the
installation of meters for measuring the same, to the Demised Premises in excess
of that required for normal office use or during hours requested by Tenant when
heating, ventilating and air conditioning is not otherwise furnished by
Landlord. Tenant shall notify Landlord in writing at least twenty‑four (24)
hours prior to the time it requires heating, ventilating and air conditioning
during periods the same are not otherwise furnished by Landlord. Notwithstanding
the foregoing, Landlord shall only be required to provide heating, ventilating
and air conditioning to the extent available utilizing the existing equipment
servicing the Building and to the extent that Tenant’s load is equal to or
greater than the minimum requirement of the Building’s heating or air
conditioning systems, as the case may be. The current hourly rate for this
service is $90.00, which shall only be subject to change based on the actual
increase in utility or labor costs to provide such services.


8.5    Landlord reserves the right to suspend any service when necessary, by
reason of Unavoidable Delays (as defined in Section 37 below), accidents or
emergencies or for repairs or alterations (“Restorative Work”) which, in
Landlord’s reasonable judgment, are necessary or appropriate until such
Unavoidable Delay, accident or emergency shall cease or such Restorative Work is
completed and Landlord shall not be liable for any interruption, curtailment or
failure to supply services. Landlord shall use reasonable efforts to minimize
interference with Tenant’s use and occupancy of the Demised Premises as a result
of any such interruption, curtailment or failure of or defect in such service,
or change in the supply, character and/or quantity of electrical service, and to
restore any such services, remedy such situation and minimize any unreasonable
interference with Tenant’s business. The exercise of any such right or the
occurrence of any such failure by Landlord shall not constitute an actual or
constructive eviction, in whole or in part, entitle Tenant to any compensation,
abatement or diminution of Basic Rental and additional rent, relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Landlord
or any Indemnitee (as defined in Section 41 below) by reason of inconvenience to
Tenant, or interruption of Tenant’s business, or otherwise. Landlord shall not
be liable in any way to Tenant for any failure, defect or interruption of, or
change in the supply, character and/or quantity of electric service furnished to
the Demised Premises for any reason except if attributable to the gross
negligence or willful misconduct of Landlord. The above notwithstanding, if any
suspension of services not caused by the negligence or willful misconduct of
Tenant or its agents, contractors or invitees materially interferes with
Tenant’s Use of the Demised Premises for more than ten (10) consecutive business
days, Annual Basic Rental and Additional Expenses shall abate until such
services are restored.


8.6    The above notwithstanding, Landlord represents and warrants that the
minimum electrical service available to the Demised Premises for lighting and
power for receptacles and Tenant’s equipment shall be no less than five (5)
watts per square foot.


8.7    Landlord shall provide guard service including a security guard to be
stationed in the main lobby of the Building, twenty-four (24) hours a day, seven
(7) days per week and a security guard that patrols the parking lot and parking
deck during the hours of 5:00 p.m. to 12:00 a.m. Monday through Friday.
Additionally, Landlord shall at all times maintain security cameras in quantity
and installed at locations reasonably required to monitor the first floor Common
Areas and exterior entrances to the Building.


8.8    Landlord shall be obligated to correct any latenet defects in the
original design and construction of the Development.


8.9    All services to be provided by Landlord under this Lease shall be
performed to a standard consistent with that of other first class office
buildings in the Southfield, Michigan market.


9.    Alterations and Repairs. This Article 9 shall not apply to Tenant’s Work
to be made by Tenant within the Demised Premises in connection with Tenant’s
initial occupancy of the Demised Premises, which are governed by Section 4
hereof.


9.1    Tenant shall not make or suffer to be made any alterations, additions or
improvements (collectively “Alterations”) to or of the Demised Premises or any
part thereof, or attach any fixtures or equipment thereto, without first
obtaining Landlord’s consent. In all cases, Tenant shall, at its sole cost and
expense, use Landlord’s HVAC controls and fire alarm contractors for any
applicable Alterations and if such Alterations require the services of a
professional engineering consultant, Tenant shall engage Landlord’s engineer for
such services. All such Alterations shall be performed by contractors and
subject to conditions approved by Landlord, which approval shall not be
unreasonably withheld or delayed. All such Alterations shall become the property
of Landlord upon their installation and/or completion and shall remain on the
Demised Premises upon the expiration or termination of this Lease without
compensation to Tenant unless Landlord elects by notice to Tenant at the time of
approval to have Tenant remove the same, in which event Tenant shall restore the
Demised Premises to their condition prior to the installation of such
Alterations promptly after surrendering the Demised Premises at the termination
of the Lease. Notwithstanding anything herein contained to the contrary, upon
the Expiration Date or sooner termination of this Lease, Tenant shall remove all
of Tenant’s computer and telecommunications cabling and wires used or installed
by Tenant within and servicing the Demised Premises, unless Landlord in its sole
discretion, consents to the surrender of all or any portion of such computer and
telecommunications cabling and wires as part of the Demised Premises. Tenant
shall repair and restore any damage to the Demised Premises or any part of the
Building caused by such removal by Tenant.


9.2    Subject to the provisions of Section 9.1 hereof, Tenant shall keep the
Demised Premises and every part thereof in good order, condition, and repair,
and shall make replacements as needed to maintain the Demised Premises in good
order, condition and repair (collectively “Repairs”). All repairs and
replacements made by or on behalf of Tenant shall be made and performed in such
manner as Landlord may designate, by contractors or mechanics approved by
Landlord, such approval not to be unreasonably withheld or delayed, and in
accordance with the rules relating thereto annexed to this Lease as Exhibit ”E”
and all applicable laws and regulations of governmental authorities having
jurisdiction. Tenant shall, subject to the provisions of Section 9.1 hereof, at
the end of the term hereof surrender to Landlord the Demised Premises in the
same condition as when received, ordinary wear and tear and damage by fire,
earthquake, act of God or the elements excepted. Landlord has no obligation and
has made no promise to alter, remodel, improve, repair, decorate or paint the
Demised Premises or any part thereof and no representations respecting the
condition of the Demised Premises or the Building have been made by Landlord to
Tenant except as expressly set forth in this Lease.


9.3    Tenant shall not employ, or permit the employment of, any contractor,
mechanic or laborer, or permit any materials to be delivered to or used in the
Building, if, in Landlord’s reasonable judgment, such employment, delivery or
use will interfere or cause any conflict with other contractors, mechanics or
laborers engaged in the construction, maintenance or operation of the Building
or the Development by Landlord, Tenant or others. If such interference or
conflict occurs, upon Landlord’s request, Tenant shall cause all contractors,
mechanics or laborers causing such interference or conflict to leave the
Building and the Development immediately. Tenant shall require that any of its
contractors comply with the rules and regulations as set forth in Exhibit “E”
attached hereto and made a part hereof.


9.4    Tenant shall pay to Landlord, upon demand, all out-of-pocket costs
actually incurred by Landlord in connection with Tenant’s Alterations, including
costs incurred in connection with (a) Landlord’s review of the Alterations
(including review of requests for approval thereof) and (b) the provision of
Building personnel during the performance of any alteration, to operate
elevators or otherwise to facilitate Tenant’s Alterations during non-Business
Hours provided such Building personnel would not have otherwise been working
during such times as part of their normal working hours.


If any such Alterations to the Demised Premises consented to by Landlord shall,
at Tenant’s request, be made by Landlord for Tenant’s account, Tenant shall
reimburse Landlord for the actual cost thereof (including an
administrative/supervision charge equal to three percent (3%) of the total hard
and soft cost of the Alterations) as the work proceeds within thirty (30) days
after receipt of statements therefor. If any such Alternations to the Demised
Premises consented to by Landlord shall be made by Tenant’s contractors as
provided for in this Section 9, and such Alterations cost more than Twenty Five
Thousand Dollars ($25,000), Tenant shall pay to Landlord, upon demand, an
administrative fee in an amount equal to three percent (3%) of the total cost of
such Alterations. Tenant shall, upon request, provide Landlord with reasonable
evidence of all amounts expended by it for Alterations (including any “soft
costs”).


9.6    Notwithstanding anything to the contrary contained in this Lease, Tenant
shall have the right to perform any Alterations the cost of which is Twenty Five
Thousand Dollars ($25,000) or less and any minor decorating improvements without
the approval of Landlord provided such Alterations do not impact the Building’s
mechanical, electrical, plumbing, fire and life safety, structural, façade or
roof systems, do not adversely impact other tenants at the Development, and do
not include modifications to the Common Areas.


10.    Liens.


Any construction and/or mechanic’s lien filed against the Demised Premises or
the Building for work claimed to have been done or materials claimed to have
been furnished to Tenant shall be discharged by Tenant within fifteen (15) days
after written notice from Landlord. For the purposes hereof, the bonding of such
lien by a reputable casualty or insurance company reasonably satisfactory to
Landlord shall be deemed the equivalent of a discharge of any such lien. Should
any action, suit, or proceeding be brought upon any such lien for the
enforcement or foreclosure of the same, Tenant shall defend Landlord therein, by
counsel satisfactory to Landlord, and pay any damages and satisfy and discharge
any judgment entered therein against Landlord.


11.    Destruction or Damage.


11.1    In the event the Demised Premises or any portion of the Building or the
Development necessary for Tenant’s occupancy are damaged by fire, earthquake,
act of God, the elements or other casualty in each case insured against by
Landlord’s fire and extended coverage insurance policy covering the Building and
the Development and, if Landlord’s reasonable estimate of the cost of making
such repairs does not exceed the proceeds of such insurance by more than One
Hundred Thousand Dollars ($100,000), Landlord shall forthwith repair the same if
such repairs can, in Landlord’s opinion, be completed within one hundred twenty
(120) days after commencement of such repairs. This Lease shall remain in full
force and effect except all Basic rent and other sums due hereunder from Tenant,
including Basic Rental, shall be abated for such part of the Demised Premises as
shall be rendered unusable by Tenant in the conduct of its business during the
time such part is so unusable to the extent Landlord is reimbursed therefor by
loss of rental income or other insurance. If such repairs cannot, in Landlord’s
opinion, be made within one hundred twenty (120) days, or if such damage or
destruction is not insured against by Landlord’s fire and extended coverage
insurance policy covering the Building or the Development or if Landlord’s
reasonable estimate of the cost of making such repairs exceeds the proceeds of
such insurance by more than Two Hundred Thousand Dollars ($200,000), Landlord
may elect, upon notice to Tenant within thirty (30) days after the date of such
fire or other casualty, to repair or restore such damage, in which event this
Lease shall continue in full force and effect, but all rent and other sums due
hereunder from Tenant, including Basic Rental shall be partially abated as
provided in this Section 11.1. If Landlord elects not to make such repairs, this
Lease shall terminate as of the date of such election by Landlord. If the
estimated time to repair such damage or destruction exceeds one hundred eighty
(180) days then Tenant shall have the right to terminate this Lease be providing
Landlord at least thirty (30) days prior written notice of such election
provided such damage or destruction was not caused by Tenant or its agents,
employees, or contractors and provided Tenant is not in Default of this Lease
beyond applicable notice, grace or cure periods at the time of the giving of
such notice of termination.


11.2    A total destruction of the Building, as determined by Landlord’s
architect shall automatically terminate this Lease as of the date of the fire,
earthquake, act of God, or other casualty.


11.3    If the Demised Premises are to be repaired under this Section 11,
Landlord shall repair at its cost any injury or damage to the Building itself
and building standard tenant improvements in the Demised Premises to be
constructed or installed by Landlord as set forth in Exhibit ”H.” Tenant shall
perform and pay the cost of repairing any other improvement in the Demised
Premises and shall be responsible for carrying such casualty insurance as it
deems appropriate with respect to such other tenant improvements and contents.


11.4    Landlord’s obligations to restore the Demised Premises, the Building,
and the Development as set forth in this Section 11 shall be subject to the
consent of the mortgagee, if any.


12.    Subrogation.


Landlord and Tenant shall each obtain from their respective insurers under all
policies of fire insurance maintained by either of them at any time during the
Term insuring or covering the Building or the Development or any portion thereof
or operations therein, a waiver of all rights of subrogation which the insurer
of one party might have against the other party, and Landlord and Tenant shall
each indemnify the other against any loss or expense, including reasonable
attorneys’ fees, resulting from the failure to obtain such waiver and, so long
as such waiver is outstanding, each party waives, to the extent of the proceeds
received under such policy, any right of recovery against the other party for
any loss covered by the policy containing such waiver; provided, however, that
if at any time their respective insurers shall refuse to permit waivers of
subrogation, Landlord or Tenant, in each instance, may revoke said waiver of
subrogation effective thirty (30) days from the date of such notice, unless
within such thirty (30) day period, the other is able to secure and furnish
(without additional expense) equivalent insurance with such waivers with other
companies satisfactory to the other party.


13.    Eminent Domain.


If all or any part of the Demised Premises or the Building or the Development
shall be taken as a result of the exercise of the power of eminent domain, this
Lease shall terminate as to the part so taken as of the date of taking, and, in
the case of partial taking of the Demised Premises, either Landlord or Tenant
shall have the right to terminate this Lease as to the balance of the Demised
Premises by notice to the other within thirty (30) days after such date;
provided, however, that a condition to the exercise by Tenant of such right to
terminate shall be that the portion of the Demised Premises taken shall be of
such extent and nature as substantially to handicap, impede or impair Tenant’s
use of the balance of the Demised Premises. In the event of any taking, Landlord
shall be entitled to any and all compensation, damages, income, rent, awards, or
any interest therein whatsoever which may be paid or made in connection
therewith, and Tenant shall have no claim against Landlord for the value of any
unexpired term of this Lease or otherwise, provided that Tenant, shall have the
right, to the extent that the same shall not reduce or prejudice Landlord’s
award, to claim and receive from the condemning authority such compensation as
may be recoverable by Tenant in its own right for moving expenses, damage to
Tenant’s property and business, the cost of leasehold improvements paid by
Tenant, and value of Tenant’s leasehold. . In the event of a partial taking of
the Demised Premises which does not result in a termination of this Lease, the
rental thereafter to be paid shall be reduced on a per square foot basis;
provided, however, if more than 25% of the Demised Premises are taken, Tenant
shall have the right to terminate this Lease by providing written notice to
Landlord within thirty (30) days of the date of such taking.


14.    Landlord’s Insurance.


Landlord shall, during the Term, provide and keep in force or cause to be
provided or kept in force:


(a)    Commercial general liability insurance with respect to Landlord’s
operation of the Development for bodily injury or death and damage to property
of others;


(b)    “All risks” (also known as “special form - cause of loss”, including
theft and leakage from fire protective devices) property insurance in respect of
the Building and the Development, excluding Tenant’s trade fixtures, equipment
and personal property;


(c)    Loss of rental income insurance;


together with such other insurance as Landlord, in its sole discretion, elects
to obtain. Insurance effected by Landlord shall be in amounts which Landlord
shall from time to time determine reasonable and sufficient, shall be subject to
such deductibles and exclusions which Landlord may deem reasonable and shall
otherwise be on such terms and conditions as Landlord shall from time to time
determine reasonable and sufficient. Tenant acknowledges that Landlord’s loss of
rental income insurance may provide that (i) payments thereunder by the insurer
will be limited to a period of one year following the date of any destruction
and damage, and (ii) no insurance proceeds will be payable thereunder in the
case of destruction or damage caused by any occurrence other than fire and other
risks included in the standard extended coverage endorsement perils of a fire
insurance policy. Landlord hereby waives all claims against Tenant for damage to
any property or injury or death of any person in, upon or about the Development
arising at any time and from any cause whatsoever unless caused by Tenant’s
negligence or willful acts.


15.    Tenant’s Insurance.


15.1    Tenant hereby waives all claims against Landlord for damage to any
property or injury or death of any person in, upon or about the Demised Premises
arising at any time and from any cause whatsoever unless caused by Landlord’s
negligence or willful acts. The provisions of this Section 15.1 shall survive
the termination of this Lease with respect to any damage, injury or death
occurring prior to such termination.


15.2    Tenant shall procure and keep in effect commercial general liability
insurance, including blanket contractual liability, with minimum limits of
liability of One Million Dollars ($1,000,000) combined single limit (per
occurrence and annual aggregate) for bodily injury or death, and property
damage. From time to time, Tenant shall increase the limits of such policies to
such higher limits as Landlord shall reasonably require provided such increases
are consistent with the insurance requirements for similar office buildings in
the Southfield, Michigan office market. Such insurance and the insurance set
forth in Section 15.3 below shall name Landlord, Landlord’s agents as
“additional insureds”, shall specifically include the liability assumed
hereunder by Tenant, and shall provide that it is primary insurance and not
excess over or contributory with any other valid, existing and applicable
insurance in force for or on behalf of Landlord, and shall provide that Landlord
shall receive thirty (30) days’ notice from the insurer prior to any
cancellation or change of coverage.


15.3    Tenant shall procure and keep in effect excess (umbrella), liability
coverage, including contractual liability coverage, providing a total limit per
occurrence of not less than Four Million Dollars ($4,000,000) in excess of
primary coverage and Four Million Dollars ($4,000,000) in aggregate for one
annual policy period. This policy shall provide excess limits over Tenant’s
commercial general liability described in Section 15.2.


15.4    Tenant shall procure and keep in effect “all risk” (also known as
“special form - cause of loss” including theft, and leakage from fire protective
devices) property insurance for the full replacement cost of Tenant’s trade
fixtures, equipment, personal property, contents, and leasehold improvements.


15.5    Tenant shall procure business interruption insurance covering a minimum
of one (1) year of anticipated gross income.


15.6    Tenant shall procure worker’s compensation insurance as required by law.


15.7    Automobile liability insurance coverage of not less than One Million
Dollars ($1,000,000) million per occurrence.


15.8    Tenant shall deliver policies of the insurance required pursuant to
Sections 15.2 - 15.6 hereof or certificates thereof to Landlord on or before the
Commencement Date, and thereafter at least thirty (30) days before the
expiration dates of expiring policies. The policy or a certificate thereof shall
be delivered to Landlord prior to the earlier of (i) commencement of the Term,
or (ii) Tenant’s possession prior thereto. In the event that Tenant fails to
obtain and keep in full force and effect throughout the Term, insurance of every
kind which is required pursuant to the terms of the Lease and deliver to
Landlord the policy or certificate of insurance evidencing said coverage with
the required additional insureds (hereinafter collectively called “the
Certificate”) then Landlord shall provide Tenant with a five (5) day written
notice (“First 5 Day Notice Period”) informing Tenant of its failure to provide
insurance or its failure to deliver to Landlord the Certificate. If Tenant fails
to provide Landlord with the Certificate evidencing that the required insurance
has been obtained during the First 5 Day Notice Period, then Landlord shall
provide Tenant with a second five (5) day written notice (“Second 5 Day Notice
Period”) informing Tenant of its continued failure to provide insurance and/or
the Certificate pursuant to the Lease.


If Tenant should fail to provide the required insurance and/or the Certificate
prior to the expiration of the Second 5 Day Notice Period, Tenant shall pay as
Additional Rent to Landlord a Five Hundred Dollar ($500) fee to reimburse
Landlord for its administrative costs incurred in connection with Tenant’s
default hereunder for such failure. If the required insurance and/or the
Certificate is not provided to Landlord within thirty (30) days after the
expiration of the Second 5 Day Notice Period then Tenant shall pay as Additional
Rent the sum of One Thousand Dollars ($1,000) per month for each month Tenant
fails to provide the required insurance and/or Certificate.


15.9        Prior to performing any Alterations or Repairs in the Demised
Premises, Tenant shall cause its contractor(s) to provide to Landlord a
certificate of insurance, naming Landlord and its agents as additional insureds
and setting forth all of the insurance coverages as set forth in this Section 15
that Tenant is required to maintain, except those insurance coverages set forth
in Section 15.4 and 15.5.


16.    Compliance with Legal Requirements.


Tenant shall promptly comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now in force or which may
hereafter be in force, with the requirements of any board of fire underwriters
or other similar body now or hereafter constituted, with any occupancy
certificate or directive issued pursuant to any law by any public officer or
officers, as well as the provisions of all recorded documents affecting the
Demised Premises, insofar as any thereof relate to or affect the condition, use
or occupancy of the Demised Premises, excluding requirements of structural
changes not related to or affected by improvements made by or for Tenant or not
necessitated by Tenant’s act.


Landlord represents and warrants to Tenant that, to the best of Landlord’s
knowledge, the Building, including the Common Areas, on the Commencement Date,
will comply with the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.
and all other applicable laws, rules and regulations governing the Building and
the Common Areas in effect on the Commencement Date (the “Applicable Laws”)
including all Applicable Laws governing hazardous substances. Landlord shall
also be responsible for assuring that Landlord’s Work shall be in compliance
with all Applicable Laws.


Notwithstanding the foregoing, Tenant shall be responsible for assuring that
Tenant’s Work within the Demised Premises and any affected appurtenant portions
of the Common Areas are in compliance with all Applicable Laws in effect on the
Commencement Date, and Landlord shall not be responsible for correcting any
instances of non-compliance with Applicable Laws in effect on the Commencement
Date if caused by Tenant’s Work.


17.    Assignment and Subletting.


17.1    Except as expressly permitted pursuant to this Section 17, Tenant shall
not, without the prior written consent of Landlord, which shall not be
unreasonably withheld or delayed, assign, encumber or hypothecate this Lease or
any interest herein or sublet the Demised Premises or any part thereof, or
permit the use of the Demised Premises by any party other than Tenant. This
Lease shall not, nor shall any interest herein, be assignable as to the interest
of Tenant by operation of law without the consent of Landlord. Transfers
aggregating fifty percent (50%) or more of the capital or voting stock of Tenant
(if Tenant is a nonpublic corporation) or transfers aggregating fifty percent
(50%) or more of Tenant’s partnership interest (if Tenant is a partnership) or
transfers aggregating fifty percent (50%) or more of the other ownership
interests of Tenant (if Tenant shall be a limited liability company or other
legal entity) shall be deemed to be an assignment of this Lease.


17.2    (a) If at any time or from time to time during the Term of this Lease,
Tenant desires to sublet all or any part of the Demised Premises or to assign
this Lease, Tenant shall give notice to Landlord setting forth the proposed
subtenant or assignee, the terms of the proposed subletting and the space so
proposed to be sublet or the terms of the proposed assignment, as the case may
be. Landlord shall have the option, exercisable by notice given to Tenant within
five (5) business days after Tenant’s notice is received, (a) if Tenant’s
request relates to a subletting of all or a portion of the Demised Premises for
the balance of the Term then remaining, either to sublet from Tenant such space
at the rental and other terms set forth in Tenant’s notice or at the fixed rent
and additional rent payable hereunder on a square foot basis for the space
covered by the sublease or assignment, whichever is less, or, if the proposed
subletting is for the entire Demised Premises for the balance of the Term, to
terminate this Lease or (b) if Tenant’s request relates to an assignment, either
to have this Lease assigned to Landlord or to terminate this Lease. If Landlord
does not exercise such option, Tenant shall be free for a period of one hundred
eighty (180) days thereafter to sublet such space or to assign this Lease to
such third party, provided that the sublease or assignment shall be on the same
terms set forth in the notice given to Landlord, that the rental to such
subtenant or assignee shall not be less than the then market rate for such
premises, taking into account term of the sublease, concessions, timing of the
commencement of the sublease, and other reasonable considerations which may
cause such premises to command a different rental rate that it would if offered
for lease directly by Landlord (the “Fair Market Sublease Rental Value”) except
that such minimum rental amount shall only apply if, at that time, (i) Landlord
is marketing office space available for lease at the Development reasonably
similar in size as the portion of the Demised Premises which Tenant desires to
assign or sublease (including larger spaces which are being marketed as
divisible), and (ii) Landlord is engaged in meaningful discussions with such
proposed subtenant to lease office space from Landlord at the Development at the
time Tenant issues such notice to Landlord (for the purposes of this Section
17.2, meaningful discussions shall consist of the issuance or receipt of a
solicited written proposal within the sixty (60) days preceding the issuance of
Tenant’s notice) or such proposed subtenant is an existing tenant leasing space
at the Development, and shall exclude instances where Tenant is seeking to
sublease a portion of the Demised Premises comprising less than a full floor
which portion is not separately demised from the Demised Premises (i.e. is not
or will not be physically separated from the balance of the Demised Premises as
applicable code would require for a separately demised suite and does not or
will not have its own entrance and egress from or to the Common Areas as
applicable code would require for a separately demised suite), and that Tenant
shall provide Landlord with a true and complete copy of any fully executed
sublease or assignment.


(b)    In the event that Landlord’s determination of the Fair Market Sublease
Rental Value associated with any proposed subleasing of all or a portion of the
Demised Premises by Tenant exceeds the rental rate included in Tenant’s notice
to Landlord seeking consent of such proposed sublease, and provided such
proposed sublease is subject to the minimum rental amount as provided for in the
preceding paragraph, then Landlord shall, within five (5) business days of
receipt of Tenant’s notice, notify Tenant of its determination that the rental
rate included in Tenant’s notice is less than its determination of Fair Market
Sublease Rental Value for the proposed premises to be subleased, and Landlord
shall include in such notice to Tenant its own determination of Fair Market
Sublease Rental Value for the proposed premises to be subleased. Within five (5)
business days of receipt of Landlord’s notice, Tenant shall, by written notice
to Landlord, either confirm that it agrees with Landlord’s determination of Fair
Market Sublease Rental Value, in which event Tenant shall be free to sublease
such space in accordance with the preceding paragraph provided the fully
executed sublease includes a rental rate which equals or exceeds Landlord’s
determination of Fair Market Sublease Rental Value, or dispute Landlord’s
determination of Fair Market Sublease Rental Value.


(c)    In the event Tenant disputes Landlord’s determination of Fair Market
Sublease Rental Value, then Landlord and Tenant shall then mutually designate an
arbitrator whose determination of the Fair Market Sublease Rental Value shall be
final and binding upon Landlord and Tenant. If Landlord and Tenant cannot agree
on an arbitrator in such instance within five (5) business days, Landlord and
Tenant shall apply to the American Arbitration Association or any successor
thereto having jurisdiction to designate an arbitrator. The arbitrator shall be
an impartial real estate broker or consultant who is MAI certified by the
Appraisal Institute and who shall have had at least fifteen (15) years'
continuous experience in the business of appraising or managing commercial real
estate or acting as a real estate agent or broker in the Detroit metropolitan
area.


(d)    The arbitrator shall conduct such hearings and investigations as he may
deem appropriate and shall, within ten (10) business days after his designation,
determine the Fair Market Sublease Rental Value for such proposed sublease,
which shall be no less than the rental amount included in Tenant’s original
notice of its intent to so sublease, and no greater than Landlord’s
determination of Fair Market Sublease Rental Value, as detailed in its notice to
Tenant. In the event the Fair Market Sublease Rental Value, as determined by the
arbitrator as provided for herein, is less than the rental amount which is one
hundred ten percent (110%) of the rental amount included in Tenant’s original
notice of its intent to so sublease, Tenant shall be free to sublease such space
in accordance with Section 17.2(a) hereof provided the executed sublease
includes a rental amount equal to the rental amount set forth in Tenant’s
original notice to Landlord. In the event the Fair Market Sublease Rental Value,
as determined by the arbitrator as provided for herein, is equal to or greater
than the rental amount which is one hundred ten percent (110%) of the rental
amount included in Tenant’s original notice of its intent to so sublease, Tenant
shall be free to sublease such space in accordance with Section 17.2(a) hereof
provided the executed sublease includes a rental amount which is equal to or
greater than the arbitrator’s determination of Fair Market Sublease Rental
Value. The arbitrator’s determination of Fair Market Sublease Rental Value shall
be final and binding upon Landlord and Tenant and may be enforced according to
the laws of Michigan, provided that the arbitrator shall not have the power to
add to, modify, or change any of the provisions of the proposed sublease or this
Lease. Each party shall pay its own counsel fees and expenses, if any, in
connection with any arbitration under this Clause, and the parties shall share
equally all other expenses and fees of any such arbitration.


(e)    In the event Tenant shall so sublet a portion of the Demised Premises, or
assign this Lease, fifty percent (50%) of all of the sums or other economic
consideration received by Tenant as a result of such subletting or assignment
whether denominated rentals or otherwise, under the sublease or assignment,
which exceed in the aggregate, the total sums which Tenant is obligated to pay
Landlord under this Lease (prorated to reflect obligations allocable to that
portion of the Demised Premises subject to such sublease), shall be payable to
Landlord as additional rental under this Lease without affecting or reducing any
other obligation of Tenant hereunder (“Tenant’s Sublease/Assignment
obligation”). Tenant’s Sublease/Assignment obligation shall be reduced by the
reasonable out-of-pocket expenses incurred by Tenant for marketing, legal,
leasing commissions and tenant improvements.


(f)    The limitations set forth in this Section 17.2 shall apply to
Transferee(s) and guarantor(s) of this Lease, if any, and any transfer by any
such entity in violation of this Section 17.3 shall be a transfer in violation
of Section 17.1.


(g)    Any modification, amendment or extension of a sublease and/or any other
agreement by which a landlord of a building other than the Building (or its
affiliate) agrees to assume the obligations of Tenant under this Lease shall be
deemed a sublease for the purposes of Section 17.1 hereof.


17.3    If Tenant is a legal entity, the transfer (by one or more transfers),
directly or indirectly, by operation of law or otherwise, of a majority of the
stock or other beneficial ownership interest in Tenant or of all or
substantially all of the assets of Tenant (collectively “Ownership Interests”)
shall be deemed a voluntary assignment of this Lease; provided, however, that
the provisions of this Section 17 shall not apply to the transfer of Ownership
Interests in Tenant if and so long as Tenant is publicly traded on a nationally
recognized stock exchange. For purposes of this Section, the term “transfers”
shall be deemed to include (x) the issuance of new Ownership Interests which
results in a majority of the Ownership Interests in Tenant being held by a
person or entity which does not hold a majority of the Ownership Interests in
Tenant on the Commencement Date, (y) the sale or mortgage of more than fifty
percent (50%) of Tenant’s net assets, and (z) except as provided below, the sale
or transfer of all or substantially all of the assets of Tenant in one or more
transactions and the merger or consolidation or conversion of Tenant into or
with another business entity.


17.4    The provisions of this Section 17 shall not apply to transactions with a
business entity into or with which Tenant is merged or consolidated or converted
or to which all or substantially all of Tenant’s assets are transferred so long
as (i) such transfer was made for a legitimate independent business purpose and
not for the purpose of transferring this Lease, (ii) the successor to Tenant has
a tangible net worth computed in accordance with generally accepted accounting
principles consistently applied that is sufficient to meet the obligations of
Tenant under this Lease and is at least equal to the net worth of Tenant as of
the date of this Lease, and (iii) proof (consisting of certified financial
statements) reasonably satisfactory to Landlord of such net worth is delivered
to Landlord at least 10 days prior to the effective date of any such
transaction, (iv) any such transfer shall be subject and subordinate to all of
the terms and provisions of this Lease, and the transferee shall assume, in a
written document reasonably satisfactory to Landlord and delivered to Landlord
upon or prior to the effective date of such transfer, all the obligations of
Tenant under this Lease, and (v) Tenant shall remain fully liable for all
obligations to be performed by Tenant under this Lease, and (vi) such transferee
is not an entity that would cause the Landlord to be in violations of any of the
exclusivities set forth in Exhibit “L” attached hereto and made a part hereof.
Notwithstanding anything to the contrary contained in this Lease, Tenant may
also, upon prior notice to Landlord, permit any business entity which controls,
is controlled by, or is under common control with the original named Tenant (a
“Related Entity”) to sublet all or part of the Demised Premises for Tenant’s
Use, provided the Related Entity is in Landlord’s reasonable judgment of a
character and engaged in a business which is in keeping with the standards for
the Building and for so long as such entity remains a Related Entity. Such
sublease shall not be deemed to vest in any such Related Entity any right or
interest in this Lease nor shall it relieve, release, impair or discharge any of
Tenant’s obligations hereunder. For the purposes hereof, “control” shall be
deemed to mean ownership of not less than fifty percent (50%) of all of the
Ownership Interests of such corporation or other business entity.
Notwithstanding the foregoing, Tenant shall have no right to assign this Lease
or sublease all or any portion of the Demised Premises without Landlord’s
consent pursuant to this Section 17.3 if Tenant is not the initial Tenant herein
named or a person or entity who acquired Tenant’s interest in this Lease in a
transaction approved by Landlord, or if an Event of Default (as defined in
Section 20 below) exists under this Lease, beyond any applicable grace or cure
period.


17.5    Regardless of Landlord’s consent, no subletting or assignment shall
release Tenant of Tenant’s obligation or alter the primary liability of Tenant
to pay the rental and to perform all other obligations to be performed by Tenant
hereunder. The acceptance of rental by Landlord from any other person shall not
be deemed to be a waiver by Landlord or any provision hereof. Consent to one
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default of any of the terms hereof,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such assignee or successor. Landlord may consent to subsequent
assignments or subletting of this Lease or amendments or modifications to this
Lease with assignees of Tenant, without notifying Tenant, or any successor of
Tenant, and without obtaining its or their consent thereto and such action shall
not relieve Tenant of liability under this Lease.


17.5    In the event Tenant shall assign this Lease or sublet the Demised
Premises or request the consent of Landlord to any assignment or subletting or
if Tenant shall request the consent of Landlord for any act that Tenant proposes
to do, then Tenant shall pay Landlord’s reasonable costs and processing fees
incurred in connection therewith, except that such costs shall not exceed two
thousand ($2,000) dollars, except that such maximum amount shall be subject to
annual adjustment reflecting the percentage change over that same period in the
Consumer Price Index for All Urban Consumers published by the United States
Bureau of Labor Statistics for all items excluding food and energy and
seasonally adjusted (“CPI”).


17.6    In no event shall Tenant sublet the Demised Premises or assign the Lease
to any entity that would cause the Landlord to be in violations of any of the
exclusivities set forth in Exhibit “L” attached hereto and made a part hereof.


18.    Rules.


Tenant shall faithfully observe and comply with the rules and regulations
annexed to this Lease as Exhibit “D” and, after notice thereof, all reasonable
modifications thereof and additions thereto from time to time promulgated in
writing by Landlord. Landlord shall not be responsible to Tenant for the
nonperformance by any other tenant or occupant of the Building of any of such
rules and regulations.


19.    Entry by Landlord.


19.1    Upon reasonable prior notice (except in case of emergency), Landlord and
its designees may enter the Demised Premises at reasonable hours to (a) inspect
the same, (b) exhibit the same to prospective purchasers, lenders or tenants,
(c) determine whether Tenant is complying with all of its obligations hereunder,
(d) supply janitor service and any other services to be provided by Landlord to
Tenant hereunder, (e) post notices of non-responsibility, and (f) make repairs
required of Landlord under the terms hereof or repairs to any adjoining space or
utility services or make repairs, alterations or improvements to any other
portion of the Building; provided, however, that all such work shall be done as
promptly as reasonably possible Tenant hereby waives any claim for damages for
any injury or inconvenience to or interference with Tenant’s business, any loss
of occupancy or quiet enjoyment of the Demised Premises or any other loss
occasioned by such entry.


19.2    Landlord shall at all times have and retain a key with which to unlock
all of the doors in, on or about the Demised Premises (excluding Tenant’s
vaults, safes and similar areas designated in writing by Tenant in advance); and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in any emergency in order to obtain entry to the
Demised Premises, and any entry to the Demised Premises obtained by Landlord by
any of said means, or otherwise, shall not under any circumstances be construed
or deemed to be a forcible or unlawful entry into or a detainer of the Demised
Premises or an eviction, actual or constructive, of Tenant from the Demised
Premises, or any portion thereof.


20.    Events of Default.


20.1    The occurrence of any one or more of the following events (hereinafter
referred to as “Events of Default”) shall constitute a breach of this Lease by
Tenant: (a) if Tenant shall fail to pay Basic Rental when and as the same
becomes due and payable, unless the same is paid within the five (5) business
days of prior written notice from Landlord that Tenant has failed to pay the
same; or (b) if Tenant shall fail to pay any other sum when and as the same
becomes due and payable and such failure shall continue for more than ten (10)
days after written notice from Landlord; or (c) if Tenant shall fail to perform
or observe any other term hereof or of the rules and regulations referred to in
Section 18 hereof to be performed or observed by Tenant, such failure shall
continue for more than two (2) business days following written notice thereof
from Landlord in the case of emergencies involving imminent harm to human life
or property and in all other instances such failure shall continue for more than
thirty (30) days after notice thereof from Landlord and Tenant shall not within
such thirty (30) day period commence with due diligence and dispatch the curing
of such default, or, having so commenced, shall thereafter fail or neglect to
prosecute or complete with due diligence and dispatch the curing of such
default; or (d) if Tenant shall fail to perform or observe any provision of
Section 4 hereof or Exhibit “D” hereto either prior or subsequent to the
Commencement Date subject to the same notice and cure periods as set forth in
the preceding sub-section (c); or (e) if Tenant shall make a general assignment
for the benefit of creditors, or shall admit in writing its inability to pay its
debts as they become due or shall file a petition in bankruptcy, or shall be
adjudicated as insolvent or shall file a petition in any proceeding seeking any
reorganization, arrangements, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, or shall file an answer admitting or fail timely to contest or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
any material part of its properties; or (f) if within ninety (90) days after the
commencement of any proceeding against Tenant seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such proceeding
shall not have been dismissed, or if, within ninety (90) days after the
appointment without the consent of acquiescence of Tenant, of any trustee,
receiver or liquidator of Tenant or of any material part of its properties, such
appointment shall not have been vacated; or (g) if this Lease or any estate of
Tenant hereunder shall be levied upon under any attachment or execution and such
attachment or execution is not vacated within fifteen (15) business days.


20.2    If, as a matter of law, Landlord has no right on the bankruptcy of
Tenant to terminate this Lease, then, if Tenant, as debtor, or its trustee
wishes to assume or assign this Lease, in addition to curing or adequately
assuring the cure of all defaults existing under this Lease on Tenant’s part on
the date of filing of the proceeding (such assurances being defined below),
Tenant, as debtor, or the trustee or assignee must also furnish adequate
assurances of future performance under this Lease (as defined below). Adequate
assurance of curing defaults means the posting with Landlord of a sum in cash
sufficient to defray the cost of such a cure. Adequate assurance of future
performance under this Lease means posting a deposit equal to three (3) months’
rent, including all other charges payable by Tenant hereunder, such as the
amounts payable pursuant to Section 5 hereof, and, in the case of an assignee,
assuring Landlord that the assignee is financially capable of assuming this
Lease, and that its use of the Demised Premises will not be detrimental to the
other tenants in the Building or Landlord. In a reorganization under Chapter 11
of the Bankruptcy Code, the debtor or trustee must assume this Lease or assign
it within one hundred twenty (120) days from the filing of the proceeding, or he
shall be deemed to have rejected and terminated this Lease.


21.    Remedies.


21.1 If any of the Events of Default shall occur, then Landlord shall have the
following remedies:


(a)    Landlord at any time after the Event of Default, at Landlord’s option,
may give to Tenant fifteen (15) days’ notice of termination of this Lease, and
in the event such notice is given, this Lease shall come to an end and expire
(whether or not the Term shall have commenced) upon the expiration of such
fifteen (15) days, but Tenant shall remain liable for damages as provided in
Section 22 of this Lease.


(b)    Subject only to applicable law, either with or without terminating this
Lease, Landlord may immediately or at any time after the Event of Default or
after the date upon which this Lease shall expire, reenter the Demised Premises
or any part thereof, either by summary proceedings or by any other applicable
action or proceeding, or otherwise (without being liable to indictment,
prosecution or damages therefor), and may repossess the Demised Premises and
remove any and all of Tenant’s property and effects from the Demised Premises.


(c)    Either with or without terminating this Lease, Landlord may relet the
whole or any part of the Demised Premises from time to time, either in the name
of Landlord or otherwise, to such tenant or tenants, for such term or terms
ending before, on or after the Expiration Date, at such rental or rentals and
upon such other conditions, which may include concessions and free rent periods,
as Landlord, in its sole discretion, may determine. In the event of any such
reletting, Landlord shall not be liable for the failure to collect any rental
due upon any such reletting, and no such failure shall operate to relieve Tenant
of any liability under this Lease or otherwise to affect any such liability; and
Landlord may make such repairs, replacements, alterations, additions,
improvements, decorations and other physical changes in and to the Demised
Premises as Landlord, in its sole discretion, considers advisable or necessary
in connection with any such reletting or proposed reletting, without relieving
Tenant of any liability under this Lease or otherwise affecting such liability.


(d)    Landlord shall have the right to recover the rental and all other amounts
payable by Tenant hereunder as they become due (unless and until Landlord has
terminated this Lease) and all other damages incurred by Landlord as a result of
an Event of Default.


(e)    The remedies provided for in this Lease are in addition to any other
remedies available to Landlord at law or in equity by statute or otherwise.


21.2    If Landlord fails to perform any of its covenants or agreements under
this Lease, then in any such event or event, after the continuance of any such
failure for a period of thirty (30) days after written notice thereof from
Tenant and Landlord has not, within such notice period, commenced with due
diligence and dispatch the curing of such default, or, having so commenced,
shall thereafter fail or neglect to prosecute or complete with due diligence and
dispatch the curing of such default provided the period for Landlord to cure
such default shall be extended for as long as is reasonably necessary to
effectuate such cure, Tenant may, at its option pursue any and all remedies
available to it at law or equity.


22.    Termination upon Default.


Upon termination of this Lease by Landlord pursuant to Section 21.1 hereof,
Landlord shall be entitled to recover from Tenant the aggregate of: (a) the
worth at the time of award of the unpaid rental which had been earned at the
time of termination; (b) the worth at the time of award of the amount by which
the unpaid rental which would have been earned after termination until the time
of award exceeds the then reasonable rental value of the Demised Premises during
such period; (c) the worth at the time of the award of the amount by which the
unpaid rental for the balance of the Term of this Lease after the time of award
exceeds the reasonable rental value of the Demised Premises for such period; and
(d) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The “worth at the time of award” of the amounts referred to in
clauses (a) and (b) above is computed from the date such rent was due or would
have been due, as the case may be, by allowing interest at the rate of two
percent (2%) in excess of the prime rate as published in The Wall Street Journal
or, if a higher rate is legally permissible, at the highest rate legally
permitted. The “worth at the time of award” of the amount referred to in clause
(c) above is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of Chicago at the time of award, plus one percent (1%). .


23.    Landlord’s Right to Cure Defaults.


All covenants, terms and conditions to be performed by Tenant under any of the
terms of this Lease shall be at its sole cost and expense and without any
abatement of rental. If Tenant shall fail to pay any sum of money, other than
Basic Rental, required to be paid by it hereunder or shall fail to perform any
other act on its part to be performed hereunder and such failure shall continue
for two (2) business days in the case of emergencies involving imminent harm to
human life or property and in all other instances such failure shall continue
for more than thirty (30) days after notice thereof by Landlord, Landlord may,
but shall not be obligated so to do, and without waiving or releasing Tenant
from any obligations of Tenant, make any such payment or perform any such other
act on Tenant’s part to be made or performed as in this Lease provided. All sums
so paid by Landlord and all necessary incidental costs shall be deemed
additional rental hereunder and shall be payable to Landlord on demand, and
Landlord shall have (in addition to any other right or remedy of Landlord) the
same rights and remedies in the event of the nonpayment thereof by Tenant as in
the case of default by Tenant in the payment thereof by Tenant as in the case of
default by Tenant in the payment of Basic Rental.


24.    Attorneys’ Fees.


If Landlord or Tenant institutes any suit against the other in connection with
the enforcement of their respective rights under this Lease, the violation of
any term of this Lease, the declaration of their rights hereunder, or the
protection of Landlord’s or Tenant’s interests under this Lease, the
non-prevailing party shall reimburse the prevailing party for its reasonable
expenses incurred as a result thereof including court costs and reasonable
attorneys’ fees actually incurred.


25.    Subordination.


25.1    This Lease is and shall be subject and subordinate, at all times, to (a)
the lien of any mortgage or mortgages which may now or hereafter affect the
Building, and to all advances made or hereafter to be made upon the security
thereof and to the interest thereon, and to any agreements at any time made
modifying, supplementing, extending or replacing any such mortgages, and (b) any
ground or underlying lease which may now or hereafter affect the Building,
including all amendments, renewals, modifications, consolidation, replacements
and extensions thereof Tenant shall attorn to any such mortgagee and/or ground
or underlying lessor upon the date it acquires title to the Building. Tenant
shall not have the right or option to terminate this Lease in the event title to
the Building is acquired by such mortgagee or lessor. Any such mortgagee
acquiring title to the Building through foreclosure, exercise of a power of sale
or deed in lieu of foreclosure may, upon so acquiring title to the Building, at
its sole option, accept this Lease on all of its terms and conditions or, if and
as permitted under Michigan law and at all times subject to the Non-Disturbance
Agreement (as hereinafter defined) executed by and between Tenant and such
mortgagee, terminate this Lease and exercise the rights of foreclosure which are
accorded the purchaser or foreclosing mortgagee pursuant to Michigan law. Tenant
shall, upon such purchaser’s or mortgagee’s request, execute a new lease with
such purchaser or mortgagee upon materially identical terms as this Lease.
Notwithstanding the foregoing, at the request of the holder of any of the
aforesaid mortgage or mortgages or the lessor under the aforesaid ground or
underlying lease, this Lease may be made prior and superior to such mortgage or
mortgages and/or such ground or underlying lease.


25.2    At the request of Landlord, Tenant shall execute and deliver such
further instruments as may be reasonably required to implement the provisions of
this Section 25.


25.3    If, as a condition of approving this Lease, Landlord’s mortgagee shall
request reasonable modifications of this Lease, Tenant shall not unreasonably
withhold or delay its agreement to such modifications, provided that such
modifications do not increase the obligations or materially and adversely affect
the rights of Tenant under this Lease.


25.4    Notwithstanding any provision of this Lease to the contrary, in order
for the subordination of this Lease Agreement as provided above to be effective,
and as a condition precedent to Tenant’s obligation to attorn to any successor
to Landlord, Landlord must deliver to Tenant a separate instrument (a
“Non-Disturbance Agreement”) in form and substance reasonably acceptable to
Tenant which may be recorded by Tenant at Tenant’s cost in the same place as the
applicable Mortgage and which shall contain language similar in substance to the
following: (a) Tenant will not be named or joined in any proceeding to enforce
the Mortgage unless required by law in order to perfect the proceeding; (b)
enforcement of the Mortgage shall not terminate the Lease or disturb Tenant in
the possession and use of the Demised Premises, provided that at the time of the
commencement of any such action or proceeding (i) the term of the Lease shall
have commenced pursuant to Section 1(e) hereof (unless the date of such
Non-Disturbance Agreement is prior to the Commencement Date), (ii) Tenant shall
be in possession of the Demised Premises (unless the date of such
Non-Disturbance Agreement is prior to the date upon which Landlord delivers the
Demised Premises to Tenant in accordance with Section 3.2 hereof), (iii) the
Lease shall be in full force and effect and (iv) no Event of Default has
occurred and is continuing; and (c) any party succeeding to the interest of
Landlord as a result of the enforcement of the Mortgage shall honor the terms,
conditions and covenants of this Lease for the balance of the Term (including,
without limitation, all renewal, extension or expansion options contained in
this Lease that are then or thereafter timely exercised and all of Landlord’s
obligations with respect to any security deposit), with the same force and
effect as if such party were the original Landlord under this Lease.


25.5    Notwithstanding the preceding paragraph, Landlord represents that the
Building is currently encumbered by a mortgage (the “Current Mortgage”) in favor
of Goldman Sachs Bank USA (“Goldman”). The parties acknowledge that Landlord has
provided Tenant with a Non-Disturbance Agreement from Goldman in Goldman’s
standard form attached hereto as Exhibit “J” and made a part hereof. Tenant
shall reimburse Landlord for its reasonable out-of-pocket legal fees, if any,
incurred by Goldman and charged to Landlord in connection with such
Non-Disturbance Agreement, the total of such costs shall not exceed Two Thousand
Dollars ($2,000), except that such maximum amount shall be subject to annual
adjustment reflecting the percentage change over that same period in CPI.


26.    Merger.


The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation hereof, shall not work a merger, and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies, or may, at
the option of Landlord, operate as an assignment to it of any or all such
subleases or subtenancies.


27.    Nonliability of Landlord.


27.1    Subject to Section 27.3, in the event Landlord hereunder or any
successor owner of the Building shall sell or convey the Building, all
liabilities and obligations on the part of the original Landlord or such
successor owner under this Lease accruing thereafter shall terminate, and
thereupon all such liabilities and obligations shall be binding upon the new
owner. Tenant shall attorn to such new owner.


27.2    Landlord shall not be responsible or liable to Tenant for any loss or
damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining areas or any part of the area adjacent to or connected with
the Demised Premises or any part of the Building or for any loss or damage
resulting to Tenant or his property from theft or a failure of the security
systems in the Building or in the Development, or for any damage or loss of
property within the Demised Premises from any cause other than solely by reason
of the gross negligence or willful act of Landlord, and no such occurrence shall
be deemed to be an actual or constructive eviction from the Demised Premises or
result in an abatement of rental.


27.3    If Landlord shall fail to perform any covenant, term or condition of
this Lease upon Landlord’s part to be performed, and, if as a consequence of
such default, Tenant shall recover a money judgment against Landlord, such
judgment shall be satisfied only against the right, title and interest of
Landlord in the Building and out of rents or other income from the Building
receivable by Landlord, or out of the consideration received by Landlord from
the sale or other disposition of all or any part of Landlord’s right, title and
interest in the Building, and neither Landlord nor any of the members or
partners of Landlord shall be liable for any deficiency.


27.4    Any Building employee to whom any property shall be entrusted by or on
behalf of Tenant shall be deemed to be acting as Tenant’s agent with respect to
such property and neither Landlord nor its agents shall be liable for any damage
to such property, or for the loss of or damage to any property of Tenant by
theft or otherwise. For the purpose of this Section 27.4, Building employees
accessing the Demised Premises to perform janitorial services, maintenance or
repairs shall not be considered to have been entrusted with any of Tenant’s
property unless Tenant or its employees or agents specifically requests from
such Building employee that they be entrusted with Tenant’s property outside of
such employee’s normal scope of services.


27.5    Except as otherwise specifically set forth in this Lease, none of the
Indemnitees (as hereinafter defined) shall be liable for any injury or damage to
persons or property or interruption of Tenant’s business resulting from fire or
other casualty, any damage caused by other tenants or persons in the Building or
by construction of any private, public or quasi-public work, or any latent
defect in the Demised Premises or in the Building or in the Development (except
that Landlord shall be required to repair the same to the extent provided in
Section 11). No penalty shall accrue for delays which may arise by reason of
adjustment of fire insurance on the part of Landlord or Tenant, or for any
Unavoidable Delays arising from any repair or restoration of any portion of the
Building or the Development, provided that Landlord shall use reasonable efforts
to minimize unreasonable interference with Tenant’s use and occupancy of the
Demised Premises during the performance of any such repair or restoration.


28.    Estoppel Certificate.


At any time and from time to time upon ten (10) business days’ prior request by
Landlord, Tenant will promptly execute, acknowledge and deliver to Landlord, a
certificate indicating (a) that this Lease is unmodified and in full force and
effect (or, if there have been modifications, that this Lease is in full force
and effect, as modified, and stating the date and nature of each modification),
(b) the date, if any, to which rental and other sums payable hereunder have been
paid, (c) that no notice has been received by Tenant of any default which has
not been cured, except as to defaults specified in said certificate, and (d)
such other matters as may be reasonably requested by Landlord. Any such
certificate may be relied upon by any prospective purchaser, mortgagee or
beneficiary under any deed of trust of the Building or any part thereof.


29.    No Light, Air or View Easement.


Any diminution or shutting off of light, air or view by any structure which may
be erected on lands adjacent to the Building shall in no way affect this Lease
or impose any liability on Landlord.


30.    Holding Over.


It is hereby agreed that in the event of Tenant holding over after the
Expiration Date or sooner termination of this Lease, thereafter the tenancy
shall be from month to month in the absence of a written agreement to the
contrary, and Tenant shall pay to Landlord monthly rent equal to one hundred
twenty five percent (125%) of the monthly Basic Rental last in effect under this
Lease (plus all other charges payable by Tenant under this Lease) for each day
from the Expiration Date or sooner termination of this Lease until the date the
Demised Premises are delivered in the condition required in this Lease during
the first three (3) months of such holdover period and one hundred fifty percent
(150%) of the monthly Basic Rental for all periods thereafter, and Landlord’s
right to damages for such holdover occupancy shall survive.


31.    Abandonment.


If Tenant shall abandon or surrender the Demised Premises, or be dispossessed by
process of law or otherwise, any personal property belonging to Tenant and left
on the Demised Premises shall be deemed to be abandoned if not removed within
ten (10) days of written notice to Tenant, or, at the option of Landlord after
reasonable prior written notice to Tenant, may be removed by Landlord at
Tenant’s expense.


32.    Security Deposit.


Upon the execution of this Lease, Tenant has deposited with Landlord the
“Deposit” in the amount set forth in Section 1(j) hereof. The Deposit shall be
held by Landlord as security for the faithful performance by Tenant of all of
the terms and conditions of this Lease. If Tenant fails to pay Basic Rental or
other charges due under this Lease, or otherwise defaults with respect to any
provision of this Lease, Landlord may, but shall have no obligation to, use,
apply or retain all or any portion of the Deposit for the payment of any Basic
Rental or other charge in default or for the payment of any other sum to which
Landlord may become obligated by reason of Tenant’s default, or to compensate
Landlord for any loss or damage which Landlord may suffer thereby. If Landlord
so uses or applies all or any portion of the Deposit, Tenant shall within ten
(10) days after demand therefor deposit cash with Landlord in an amount
sufficient to restore the Deposit to the full amount thereof. Landlord shall not
be required to keep the Deposit separate from its general accounts. If Tenant
performs all of Tenant’s obligations hereunder, the Deposit or so much thereof
as has not theretofore been applied by Landlord, shall be returned, without
payment of interest or other increment for its use, to Tenant (or, at Landlord’s
option, to the last assignee, if any, of Tenant’s interest hereunder) within
forty-five (45) days following the Expiration Date, and after Tenant has vacated
the Demised Premises in the condition required hereby. No trust relationship is
created herein between Landlord and Tenant with respect to the Deposit.


33.    Waiver.


33.1    The waiver by Landlord of any agreement, condition or provision herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other agreement, condition or provision herein contained, nor shall
any custom or practice which may grow up between the parties in the
administration of the terms hereof be construed to waive or to lessen the right
of Landlord to insist upon the performance by Tenant of the terms hereof in
strict accordance with said terms. The subsequent acceptance of rental hereunder
by Landlord shall not be deemed to be a waiver of any preceding breach by Tenant
of any agreement, condition or provision of this Lease, other than the failure
of Tenant to pay the particular rental so accepted, regardless of Landlord’s
knowledge of such preceding breach at the time of acceptance of such rental.


33.2    Landlord and Tenant hereby waive trial by jury in any action,
proceeding, or counterclaim brought by Landlord or Tenant against the other on
any matter whatsoever arising out of or in any way connected with this Lease,
the relationship of Landlord to Tenant, the use or occupancy of the Demised
Premises by Tenant or any person claiming through or under Tenant, any claim of
injury or damage, and any emergency or other statutory remedy; provided,
however, the foregoing waiver shall not apply to any action for personal injury
or property damage. If Landlord commences any summary or other proceeding for
nonpayment of rent or the recovery of possession of the Demised Premises, Tenant
shall not interpose any counterclaim of whatever nature or description in any
such proceeding, unless the failure to raise the same would constitute a waiver
thereof.


34.    Notices.


All notices, consents, requests, demands, designations or other communications
which may or are required to be given by either party to the other hereunder
shall be in writing and shall be deemed to have been duly given when personally
delivered or deposited in the United States mail, certified or registered,
postage prepaid, and addressed as follows: to Tenant at the address set forth in
section 1(k) hereof, or to such other place as Tenant may from time to time
designate in a written notice to Landlord; to Landlord at the address set forth
in Section 1(l) hereof, or to such other place as Landlord may from time to time
designate in a written notice to Tenant; or, in the case of Tenant, delivered to
Tenant at the Demised Premises. In the event a Guarantor is listed in Section
1(m) hereof and such Guarantor executes this Lease, Landlord shall forward
copies of all notice of default hereunder to the Guarantor at the address set
forth in Section 1(n) hereof. Tenant hereby appoints as its agent to receive the
service of all dispossessory or distraint proceedings and notices thereunder the
person in charge of or occupying the Demised Premises at the time, and, if no
person shall be in charge of or occupying the Demised Premises at the time, then
such service may be made by attaching the same on the main entrance of the
Demised Premises.


35.    Option to Extend.


35.1    Tenant shall have the personal and non-transferrable right to extend the
Term of this Lease for two (2) consecutive periods of five (5) years (the “First
Option” and “Second Option” respectively, and collectively the “Option to
Extend”). In the event Tenant is, or has been, in an Event of Default (beyond
any applicable notice and grace or cure periods) at the time of the start of the
First or Second Option Period, as hereinafter defined, or upon receipt of the
First Option Notice or Second Option Notice, as hereinafter defined, from
Landlord, then Tenant’s Option to Extend shall be void and of no further force
or effect. The following terms shall apply to Tenant’s Option to Extend the Term
of this Lease:


(a)In order for Tenant to exercise the First Option to extend the lease for an
additional five (5) year period (the “First Option Period”), Tenant must provide
Landlord with written notice of its intention to so extend the Lease Term, with
notice to be delivered in accordance with Section 34 hereof at any time after
the commencement of the eighteenth (18th) month preceding the expiration of the
initial Term of this Lease and prior to the beginning of the twelfth (12th)
month preceding the expiration of the initial Term of the Lease (the “First
Option Notice”), time being of the essence. If Tenant fails to timely exercise
the First Option to Extend in accordance with this paragraph, the exercise of
the First and Second Options shall be deemed to have been waived by Tenant.


(b)The First Option, if exercised, shall be upon, and subject to, all of the
terms, covenants and conditions provided in the Lease for the original Term
hereof, except that the Basic Rental shall be modified as provided below and
that any terms, covenants or conditions hereof that are expressly or by their
nature inapplicable to the First Option shall not apply.


(c)The initial Basic Rental as of the commencement of the First Option Period
shall be an amount equal to the fair market rental value of the Demised Premises
(“FMV”) multiplied by a factor of ninety five percent (95%) (the “Option FMV”).
The Option FMV shall be determined pursuant to the following:


i.
The parties shall attempt, during the three (3) month period following the date
of the First Option Notice to mutually agree upon the Option FMV of the Demised
Premises for the First Option Period.



ii.
If Landlord and Tenant shall fail to agree upon a final and binding Option FMV
within such three (3) month period, Landlord shall, within the thirty (30) day
period following, submit base rental figures to Tenant in writing which Landlord
believe represents the Option FMV (“Landlord’s Notice”). Tenant shall, within
fifteen (15) business days after receipt of Landlord’s Notice, either (A)
confirm that Tenant agrees with Landlord’s determination of the Option FMV, in
which event such Option FMV shall then automatically become the Annual Basic
Rental as of the commencement of the First Option Period, or (B) notify Landlord
that Tenant disagrees with Landlord’s determination of the Option FMV. If
Landlord does not receive written notice from Tenant within fifteen (15)
business days of Tenant’s receipt of Landlord’s Notice, then the Option FMV
contained in Landlord’s Notice shall be deemed to be the Annual Basic Rental as
of the commencement of the First Option Period. In the event Tenant disagrees
with Landlord’s determination of the Option FMV contained in Landlord’s Notice
then Tenant may commence arbitration by making written demand to Landlord
(“Tenant’s Notice”) within fifteen (15) business days of Tenant’s receipt of
Landlord’s Notice. Tenant’s Notice shall contain a statement of the question to
be arbitrated i.e. what is the Option FMV as of the commencement of the First
Option Period and shall state Tenant’s determination of the Option FMV. Landlord
and Tenant shall then mutually designate an arbitrator whose determination of
the Option FMV (which shall be either the Option FMV contained in Landlord’s
Notice or the Option FMV proposed by Tenant in Tenant’s Notice, but no other
amount) shall be final and binding upon Landlord and Tenant.



iii.
If Landlord and Tenant shall fail to agree upon the choice of such arbitrator
within ten (10) days after Landlord shall have received Tenant’s Notice, then
either party may apply to the American Arbitration Association or any successor
thereto having jurisdiction to designate an arbitrator. The arbitrator shall be
a real estate broker or consultant who is MAI certified by the Appraisal
Institute and who shall have had at least fifteen (15) years’ continuous
experience in the business of appraising or managing real estate or acting as a
real estate agent or broker in the Market.



iv.
The arbitrator shall conduct such hearings and investigations as he may deem
appropriate and shall, within thirty (30) days after his designation, determine
which of the two (2) proposals shall be the FMV, and that choice by the
arbitrator shall be binding upon Landlord and Tenant, provided that the
arbitrator shall not have the power to add to, modify, or change any of the
other provisions of this Lease. Each party shall pay its own counsel fees and
expenses, if any, in connection with any arbitration under this Clause, and the
parties shall share equally all other expenses and fees of any such arbitration.



v.
If for any reason the FMV shall not have been determined prior to the
commencement of the First Option Period, then Tenant shall continue to pay
Landlord the Basic Rental payable for the Demised Premises during the period
immediately preceding the expiration of the initial Term of the Lease. Upon
final determination of the FMV, it shall have been determined that the Basic
Rental payable for and during the First Option Period shall be equal to the FMV,
then an appropriate adjustment to the Basic Rental shall be made reflecting such
final determination, and either (i) Landlord shall refund to Tenant any
overpayment in Tenant’s payment of Basic Rental, or (ii) Tenant shall pay to
Landlord any underpayment of Basic Rental, in each such instance for the period
from commencement of the First Option Period to the date of such final
determination.



vi.
The decision of the arbitrator will be final and non-appealable, and may be
enforced according to the laws of the State of Michigan.



(d)In order for Tenant to exercise the Second Option to extend the lease for an
additional five (5) year period (the “Second Option Period”), Tenant must
provide Landlord with written notice of its intention to so extend the Lease
Term, with notice to be delivered in accordance with Section 34 hereof at any
time after the commencement of the eighteenth (18th) month preceding the
expiration of the First Option Period of this Lease and prior to the beginning
of the twelfth (12th) month preceding the expiration of the First Option Period
of the Lease (the “Second Option Notice”), time being of the essence. If Tenant
fails to timely exercise the Second Option in accordance with this paragraph,
the exercise of the Second Option shall be deemed to have been waived by Tenant.


(e)The Second Option, if exercised, shall be upon, and subject to, all of the
terms, covenants and conditions provided in the Lease for the original Term
hereof, except that the Base Rent shall be modified as provided below and that
any terms, covenants or conditions hereof that are expressly or by their nature
inapplicable to the Second Option shall not apply.


(f)The initial Basic Rental as of the commencement of the Second Option Period
shall be an amount equal to the fair market rental value of the Option FMV. The
Option FMV shall be determined pursuant to the following:


i.
The parties shall attempt, during the three (3) month period following the date
of the Second Option Notice to mutually agree upon the Option FMV of the Demised
Premises for the Second Option Period.



ii.
If Landlord and Tenant shall fail to agree upon a final and binding Option FMV
within such three (3) month period, Landlord shall, within the thirty (30) day
period following, submit base rental figures to Tenant in writing which Landlord
believe represents the Option FMV (“Landlord’s Notice”). Tenant shall, within
fifteen (15) business days after receipt of Landlord’s Notice, either (A)
confirm that Tenant agrees with Landlord’s determination of the Option FMV, in
which event such Option FMV shall then automatically become the Annual Basic
Rental as of the commencement of the Second Option Period, or (B) notify
Landlord that Tenant disagrees with Landlord’s determination of the Option FMV.
If Landlord does not receive written notice from Tenant within fifteen (15)
business days of Tenant’s receipt of Landlord’s Notice, then the Option FMV
contained in Landlord’s Notice shall be deemed to be the Annual Basic Rental as
of the commencement of the Second Option Period. In the event Tenant disagrees
with Landlord’s determination of the Option FMV contained in Landlord’s Notice
then Tenant may commence arbitration by making written demand to Landlord
(“Tenant’s Notice”) within fifteen (15) business days of Tenant’s receipt of
Landlord’s Notice. Tenant’s Notice shall contain a statement of the question to
be arbitrated i.e. what is the Option FMV as of the commencement of the Second
Option Period and shall state Tenant’s determination of the Option FMV. Landlord
and Tenant shall then mutually designate an arbitrator whose determination of
the Option FMV (which shall be either the Option FMV contained in Landlord’s
Notice or the Option FMV proposed by Tenant in Tenant’s Notice, but no other
amount) shall be final and binding upon Landlord and Tenant.



iii.
If Landlord and Tenant shall fail to agree upon the choice of such arbitrator
within ten (10) days after Landlord shall have received Tenant’s Notice, then
either party may apply to the American Arbitration Association or any successor
thereto having jurisdiction to designate an arbitrator. The arbitrator shall be
a real estate broker or consultant who is MAI certified by the Appraisal
Institute and who shall have had at least fifteen (15) years’ continuous
experience in the business of appraising or managing real estate or acting as a
real estate agent or broker in the Market.



iv.
The arbitrator shall conduct such hearings and investigations as he may deem
appropriate and shall, within thirty (30) days after his designation, determine
which of the two (2) proposals shall be the FMV, and that choice by the
arbitrator shall be binding upon Landlord and Tenant, provided that the
arbitrator shall not have the power to add to, modify, or change any of the
other provisions of this Lease. Each party shall pay its own counsel fees and
expenses, if any, in connection with any arbitration under this Clause, and the
parties shall share equally all other expenses and fees of any such arbitration.



v.
If for any reason the FMV shall not have been determined prior to the
commencement of the Second Option Period, then Tenant shall continue to pay
Landlord the Basic Rental payable for the Demised Premises during the period
immediately preceding the expiration of the First Option Period of the Lease.
Upon final determination of the FMV, it shall have been determined that the
Basic Rental payable for and during the Second Option Period shall be equal to
the FMV, then an appropriate adjustment to the Basic Rental shall be made
reflecting such final determination, and either (i) Landlord shall refund to
Tenant any overpayment in Tenant’s payment of Basic Rental, or (ii) Tenant shall
pay to Landlord any underpayment of Basic Rental, in each such instance for the
period from commencement of the Second Option Period to the date of such final
determination.



vi.
The decision of the arbitrator will be final and non-appealable, and may be
enforced according to the laws of the State of Michigan.



(g)Under no circumstances whatsoever can the initial Basic Rental for the First
Option Period or Second Option Period which is set via arbitration be equal to
an amount which is less than the Basic Rental in effect immediately preceding
the Expiration Date of the initial Term of the Lease or the First Option Period,
as the case may be.


36.    Termination & Contraction Options.


36.1    Termination Option


(a)    Tenant shall have the one-time right, at its sole option, to terminate
this Lease with respect to the entire Demised Premises (but not less than the
entire Demised Premises) (the “Termination Option”) effective upon the
conclusion of the sixth (6th) Lease Year (the “Termination Option Date”)
provided, however, that the effectiveness of the exercise of the Termination
Option shall be conditioned upon (i) Tenant delivering a Notice to Landlord
exercising the Termination Option (the “Termination Option Notice”) not later
than the conclusion of the fifth (5th) lease year and (ii) Tenant’s payment to
Landlord, at the same time as the delivery of the Termination Option Notice, of
the “Termination Payment” (as hereinafter defined) equal to the sum of the
unamortized portion of the Lease Costs, as hereinafter defined, calculated using
an eight percent (8%) interest rate, plus the amount which is equal to four (4)
months of Basic Rental payable for the Demised Premises at the time of the
Termination Option Date (the “Termination Payment”). For the purposes hereof,
Lease Costs shall be defined as the sum of: (w) the Tenant Improvement
Allowance, as hereinafter defined, or the portion thereof so utilized by Tenant,
(x) the aggregate dollar value of the rental abatement granted to Tenant for the
Demised Premises pursuant to Section 1(g) hereof, plus (z) the aggregate dollar
amount of all commissions paid to the Brokers in connection with this Lease.
Time is of the essence of delivery of the Termination Option Notice and the
Termination Payment.


(b)    In the event that Tenant shall give the Termination Option Notice and
shall otherwise comply with the conditions of the exercise of Tenant’s right to
terminate this Lease as provided hereunder, including, but not limited to, the
payment of the Termination Payment, this Lease shall come to an end and expire
on the Termination Option Date, with the same force and effect as if said date
were the Expiration Date set forth in this Lease, unless sooner terminated
pursuant to any other term, covenant or condition of this Lease or pursuant to
law.
(c)    Notwithstanding anything to the contrary contained herein, any exercise
by Tenant of its Termination Option under this Section 36.1 shall be void and of
no effect unless on the date Tenant issues the Termination Option Notice to
Landlord and on the Termination Option Date: (i) this Lease is in full force and
effect, (ii) no Event of Default has occurred under this Lease and remains
continuing beyond any applicable notice grace or cure periods, (iii) Tenant has
not assigned this Lease or sublet the Premises other than to a Tenant Affiliate,
and (iv) Tenant has not exercised its Right of First Refusal for any First
Refusal Space pursuant to Section 42 hereof (any of which conditions described
in clauses (i), (ii), (iii), or (iv) above may be waived by Landlord at any time
in Landlord’s sole discretion).


(d)    Tenant shall indemnify and hold Landlord harmless from and against, any
and all liabilities, losses, claims, reasonable costs and expenses (including
reasonable attorneys’ fees and other reasonable out-of-pocket costs) incurred in
connection with any real property transfer tax that will or may become, or may
be asserted to be or become due, owing or imposed in connection with the
Termination Option at any time by the City of Southfield or State of Michigan or
any agency or instrumentality of such City of Southfield or State of Michigan,
including, without limitation any penalties and interest imposed or to be
imposed in connection therewith. Tenant, at Landlord’s request, shall promptly
prepare, execute and file such returns, affidavits and other documentation as
may be required in connection with such taxes. The provisions of this Section
36.3 shall survive the Expiration Date or earlier termination of this Lease.
36.2    Contraction Option    
(a)    Tenant shall have the one-time right, at its sole option, to surrender to
Landlord a portion of the Demised Premises (the “Contraction Option”) up to but
not exceeding 10,135 rentable square feet (measured in accordance with Section
2.2 hereof), comprised of a portion of the Demised Premises provided that such
portion shall be contiguous and of a configuration so that is reasonably
marketable and shall have reasonable and code compliant access and egress (the
“Surrender Premises”) effective at the end of the sixth (6th) full Lease Year,
(the “Contraction Option Date”) provided, however, that the effectiveness of the
exercise of the Contraction Option shall be conditioned upon (i) Tenant
delivering a Notice to Landlord exercising the Contraction Option (the
“Contraction Option Notice”) not later than the conclusion of the fifth (5th)
Lease Year of the initial Term, together with a floor plan identifying the
portion of the Demised Premises which shall comprise the Surrender Premises; and
(ii) Tenant’s payment to Landlord, on or prior to the Contraction Option Date,
of the “Contraction Payment” (as hereinafter defined) equal to the sum of the
unamortized portion of the Lease Costs, as hereinafter defined, calculated using
an eight percent (8%) interest rate, and multiplied by the fraction where the
numerator is the rentable area of the Surrender Premises and the denominator is
the rentable area of the Demised Premises (including the Surrender Premises),
plus the amount which is equal to three (3) months of Basic Rental payable for
the Surrender Premises at the time of the Contraction Option Date (the
“Contraction Payment”). For the purposes hereof, Lease Costs shall be defined as
the sum of: (w) the Tenant Improvement Allowance, as hereinafter defined, or the
portion thereof so utilized by Tenant, (x) the aggregate dollar value of the
rental abatement granted to Tenant for the Demised Premises pursuant to Section
1(g) hereof, plus (z) the aggregate dollar amount of all commissions paid to the
Brokers in connection with this Lease. Failure of Tenant to make the Contraction
Payment in accordance with this paragraph shall render this Contraction Option
void and of no effect. Time is of the essence of delivery of the Contraction
Option Notice and the Contraction Payment.


(b)    In the event that Tenant shall give the Contraction Option Notice and
shall otherwise comply with the conditions of the exercise of Tenant’s right to
contract the Demised Premises as provided hereunder, including, but not limited
to, the payment of the Contraction Payment when due, Tenant shall surrender the
Surrender Premises to Landlord on the Contraction Option Date in broom clean
condition and otherwise in the condition required by the Lease for the surrender
of the Demised Premises upon the Expiration Date and Tenant acknowledges and
recognizes that Time is Of the Essence with respect to Tenant’s obligation to
vacate the Surrender Premises on the Contraction Option Date.


(c)    Upon such surrender of the Surrender Premises, Landlord shall perform all
work necessary to separate the Surrender Premises from the balance of the
Demised Premises including, but not limited to, the construction of demising
walls, public corridors to service the Surrender Premises as required by code
(including lighting, HVAC, electric, wall finishes, ceiling finishes, and floor
finishes using building standard materials), and the separation of electrical
circuiting, fire alarm wiring & devices, sprinkler systems, and ventilation and
air conditioning systems. Tenant shall reimburse Landlord for the reasonable
cost thereof within thirty (30) days after receipt of an invoice therefor,
together with reasonable supporting documentation.


(d)    In the event that Tenant shall give the Contraction Option Notice and
shall otherwise comply with the conditions of the exercise of Tenant’s right to
contract the Demised Premises as provided hereunder, Landlord and Tenant shall
promptly execute an amendment to this Lease reflecting the surrender of the
Surrender Premises and the associated proportionate reduction in Basic Rental
and Tenant’s Share, which shall become effective immediately following the
Contraction Option Date (provided Tenant has otherwise complied with the terms
of this Section 36).
(e)    Notwithstanding anything to the contrary contained herein, any exercise
by Tenant of its Contraction Option under this Section 36 shall be void and of
no effect unless on the date Tenant issues the Contraction Option Notice to
Landlord and on the Contraction Option Date: (i) this Lease is in full force and
effect, (ii) no Event of Default has occurred under this Lease and remains
continuing beyond any applicable notice grace or cure periods, (iii) Tenant has
not assigned this Lease or sublet the Premises other than to a Tenant Affiliate,
and (iv) Tenant has not exercised its Right of First Refusal for any First
Refusal Space pursuant to Section 42 hereof (any of which conditions described
in clauses (i), (ii), (iii), or (iv) above may be waived by Landlord at any time
in Landlord’s sole discretion).


37.    Inability to Perform.


If, by reason of the occurrence of unavoidable delays due to acts of God,
governmental restrictions, strikes, labor disturbances, shortages of materials
or supplies or for any other cause or event beyond Landlord’s reasonable control
(“Unavoidable Delays”), Landlord is unable to furnish or is delayed in
furnishing any utility or service required to be furnished by Landlord under the
provisions of Section 8 hereof or any other provisions of this Lease or any
collateral instrument, or is unable to perform or make or is delayed in
performing or making any installations, decorations, repairs, alterations,
additions, or improvements, whether required to be performed or made under this
Lease or under any collateral instrument, or is unable to fulfill or is delayed
in fulfilling any of Landlord’s other obligations under this Lease or any
collateral instrument, no such inability or delay shall constitute an actual or
constructive eviction in whole or in part, or entitle Tenant to any abatement or
diminution of Basic Rental or other charges due hereunder or relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Landlord
or its agents by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant’s business, or otherwise.


38.    Covenant of Quiet Enjoyment.


Upon Tenant paying the Basic Rental and other charges due hereunder and
performing all of Tenant’s obligations under this Lease, Tenant may peacefully
and quietly enjoy the Demised Premises during the Term of this Lease; subject,
however, to the provisions of this Lease and to any mortgages or ground or
underlying leases referred to in Section 25 hereof.


39.    Broker.    


Tenant’s represents and warrants to Landlord that it neither consulted nor
negotiated with any broker or finder with regard to the Demised Premises other
than the Brokers. Tenant agrees to indemnify, defend and save Landlord harmless
from and against any claims for fees or commissions from anyone other than the
Brokers claiming to have dealt with Tenant in connection with the Demised
Premises or this Lease. Landlord agrees to pay any commission or fee owing to
the Brokers pursuant to separate agreement or agreements with them. Nothing
contained in this Section 39 shall be construed to be a third-party beneficiary
contract.


40.    Indemnity. Landlord or Tenant, as applicable, is referred to in this
Article 40 as “Indemnitor”) with respect to each such party’s obligations under
Sections 40.1 and 40.2 below.


40.1    Except for the negligence or willful misconduct of Landlord or
Landlord’s employees, officers, principals, contractors, property managers, and
agents (collectively, “Landlord’s Indemnitees”), and to the extent not otherwise
prohibited by law, Tenant agrees to hold Landlord and the other Landlord
Indemnitees harmless and to indemnify each of them against claims and
liabilities, including reasonable attorneys’ fees, for injuries to all persons
and damage to or theft or misappropriation or loss of property occurring in or
about the Demised Premises to the extent arising from Tenant’s occupancy of the
Demised Premises or the conduct of its business or from any activity, work, or
thing done, permitted or suffered by Tenant in or about the Demised Premises or
from any breach or default on the part of Tenant in the performance of any
covenant or agreement on the part of Tenant to be performed pursuant to the
terms of this Lease. Notwithstanding the foregoing sentence, (i) Tenant shall
only be liable for the cost of any damage to or theft or misappropriation or
loss of property to the extent such cost is in excess of amounts, if any,
recoverable under any property insurance policy carried or required to be
carried by Landlord hereunder, and (ii) Tenant shall not be required to
indemnify any Landlord Indemnitee to the extent of any loss caused by such
Landlord Indemnitee’s negligence or willful misconduct.


40.2    Except for the negligence or willful misconduct of Tenant or Tenant’s
employees, officers, principals, contractors, and agents (collectively, “Tenant
Indemnitees,” and together with Landlord Indemnitees, “Indemnitees”), and to the
extent not otherwise prohibited by law, Landlord agrees to hold Tenant and the
Tenant Indemnitees harmless and to indemnify each of them against claims and
liabilities, including reasonable attorneys’ fees, for injuries to all persons
and damage to or theft or misappropriation or loss of property occurring in or
about the Development (other than in or about the Demised Premises) to the
extent arising from Landlord’s or any other Landlord Indemnitee’s negligent or
willful act in or about the Development, or from any breach or default on the
part of Landlord in the performance of any covenant or agreement on the part of
Landlord to be performed pursuant to the terms of this Lease. Notwithstanding
the foregoing sentence, (i) Landlord shall only be liable for the cost of any
damage to or theft or misappropriation or loss of property to the extent such
cost is in excess of amounts, if any, recovered under any property insurance
policy carried or required to be carried by Tenant hereunder, and (ii) Landlord
shall not be required to indemnify any Tenant Indemnitees to the extent of any
loss caused by such Tenant Indemnitees’ negligence or willful misconduct.
40.3    If any claim, action or proceeding is made or brought against any
Indemnitee, then upon demand by an Indemnitee, Indemnitor, at its sole cost and
expense, shall resist or defend such claim, action or proceeding in the
Indemnitee’s name (if necessary), by attorneys approved by the Indemnitee, which
approval shall not be unreasonably withheld, conditioned or delayed (attorneys
for Indemnitor’s insurer shall be deemed approved for purposes of this
Section 40.3). Notwithstanding the foregoing, an Indemnitee may retain its own
attorneys to participate or assist in defending any claim, action or proceeding
involving potential liability in excess of the amount available under
Indemnitor’s liability insurance carried under Articles 14 or 15 for such claim
and Indemnitor shall pay the reasonable fees and disbursements of such
attorneys. If Indemnitor fails to diligently defend or if there is a legal
conflict or other conflict of interest, then Indemnitee may retain separate
counsel at Indemnitee’s expense. Notwithstanding anything herein contained to
the contrary, Indemnitor may direct the Indemnitee to settle any claim, suit or
other proceeding provided that (a) such settlement shall involve no obligation
on the part of the Indemnitee other than the payment of money, (b) any payments
to be made pursuant to such settlement shall be paid in full exclusively by
Indemnitor at the time such settlement is reached, (c) such settlement shall not
require the Indemnitee to admit any liability, and (d) the Indemnitee shall have
received an unconditional release from the other parties to such claim, suit or
other proceeding.
41.    Miscellaneous.


41.1    The words “Landlord” and “Tenant” as used herein shall include the
plural as well as the singular. If there be more than one Tenant, the
obligations hereunder imposed upon Tenant shall be joint and several.


41.2    Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for lease, and it is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant.


41.3    The agreements, conditions and provisions herein contained shall,
subject to the provisions as to assignment, set forth in Section 17 of this
Lease, apply to and bind the heirs, executors, administrators, successors and
assigns of the parties hereto.


41.4    Tenant shall not without the consent of Landlord, use the name of the
Building for any purpose other than as the address of the business to be
conducted by Tenant in the Demised Premises. Landlord reserves the right to
select the name of the Building and to make such changes of name as it deems
appropriate from time to time.


41.5    If any provisions of this Lease shall be determined to be illegal or
unenforceable, such determination shall not affect any other provisions of this
Lease and all such other provisions shall remain in full force and effect.


41.6    This Lease shall be governed by and construed pursuant to the laws of
the State of Michigan.


41.7    In the event Tenant is no longer a publicly traded corporation whose
financial statements are filed with the United States Securities and Exchange
Commission and available to the public, upon Landlord’s written request, Tenant
shall promptly furnish Landlord, from time to time, but not more frequently than
once per calendar year, financial statements (including a balance sheet, profit
and loss schedule, and a statement of cash flows) reflecting Tenant’s current
financial condition.


41.8    Except as expressly set forth herein, Landlord and Landlord’s agents
have made no warranties, representations, statements or promises with respect to
the Building or the Demised Premises or the Development and no rights, easements
or licenses are acquired by Tenant by implication or otherwise Tenant is
entering into this Lease after full investigation and is not relying upon any
statement or representation made by Landlord not embodied in this Lease.


41.9    Wherever in this Lease Landlord’s consent or approval is required, if
Landlord refuses to grant such consent or approval, whether or not Landlord
expressly agreed that such consent or approval would not be unreasonably
withheld, Tenant shall not make or exercise, and Tenant hereby waives, any claim
for money damages (including any claim by way of set-off, counterclaim or
defense) and/or any right to terminate this Lease based upon Tenant’s claim or
assertion that Landlord unreasonably withheld or delayed its consent or
approval. Tenant’s sole remedy shall be an action or proceeding to enforce such
provision, by specific performance, injunction or declaratory judgment. In no
event shall Landlord be liable for, and Tenant hereby waives any claim for, any
indirect, consequential or punitive damages, including loss of profits or
business opportunity, arising under or in connection with this Lease.


41.10    For purposes of this Lease, “reasonable efforts” by Landlord shall not
include an obligation to employ contractors or labor at overtime or other
premium pay rates or to incur any other overtime costs or additional expenses
whatsoever.


41.11    No act or thing done by Landlord or Landlord’s agents or employees
during the Term shall be deemed an acceptance of a surrender of the Demised
Premises, and no provision of this Lease shall be deemed to have been waived by
Landlord, unless such waiver is in writing and is signed by Landlord.


41.12    The failure of Landlord to seek redress for violation of, or to insist
upon the strict performance of, any covenant or condition of this Lease, or any
of the Rules and Regulations, shall not be construed as a waiver or
relinquishment for the future performance of such obligations of this Lease or
the Rules and Regulations, or of the right to exercise such election but the
same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. The receipt by Landlord of any Basic Rental
or additional rent payable pursuant to this Lease or any other sums with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly Basic Rental or additional rent herein stipulated shall
be deemed to be other than a payment on account of the earliest stipulated Basic
Rental or additional rent, or as Landlord may elect to apply such payment, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment as Basic Rental or additional rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Basic Rental or additional rent
or pursue any other remedy provided in this Lease.


41.13    CAPTIONS. The captions and section numbers appearing in this Lease are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or intent of each section of this Lease.


41.14    DRAFTING OF LEASE. Notwithstanding anything contained to the contrary
contained herein or presumed at law or otherwise, the parties and signatories
hereto hereby agree and acknowledge that, for the purposes of the interpretation
or construction of this Lease and its riders, etc., neither party/signatory
shall be deemed or considered to be the drafter of the Lease, it riders, etc.,
it being the intention of the parties that any interpretation and/or
construction of the same be made by a court of competent jurisdiction without
regard to the history of the drafting, or to the drafter(s), of the same.


41.15    THIS LEASE. The term “this Lease” shall mean the Preamble, Sections 1
through 42, and Exhibits A through H.


41.16    PREVAILING LANGUAGE. To the extent there is any conflict between (a)
the Preamble and Sections 1 through 42; and, (b) Exhibits A through H, the
Preamble and Sections 1 through 42 shall prevail.


41.17    TREASURY CLAUSE.


(a) Tenant warrants and represents to Landlord that Tenant does not operate
under any other name and that Tenant does not have any affiliates or
subsidiaries except as follows: (1) Covisint GmbH, and (2) Covisint Software
Services (Shanghai) Ltd..
                
(b) Tenant warrants and represents to Landlord that Tenant and each of Tenants’
subsidiaries or affiliates are not listed on The United States Treasury
Department’s Office of Foreign Assets Control’s list of specially Designated
Nationals and Blocked Persons.
        
41.18    AUTHORITY. Tenant and Landlord represent and warrant that the persons
signing this Lease are duly authorized to execute and deliver this Lease on
behalf of the respective parties to the Lease and that all required corporate or
partnership actions, if any, necessary to authorize such execution and delivery
have taken place.


41.19    GENERAL MERGER. All understandings and agreements heretofore made
between the parties hereto are merged in this Lease, which alone fully and
completely expresses the agreement between Landlord and Tenant and any executory
agreement hereafter made shall be ineffective to change, modify, discharge or
effect an abandonment of it in whole or in part, unless such executory agreement
is in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.


41.20    ENTIRE AGREEMENT. All understandings and agreements heretofore made
between the parties hereto are merged in this Lease, which alone fully and
completely expresses the agreement between Landlord and Tenant, and any
executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of it in whole or in part unless such
agreement is in writing and signed by both parties.


41.21    BILLS. Tenant agrees to make all checks for Basic Rental and Additional
Rent payable to “Southfield HS Development LLC and Southfield HS RK LLC”.
Landlord reserves the right to require Tenant to make all checks for Basic
Rental and Additional Rent payable to an entity other than the entity set forth
in the immediately preceding sentence; which right Landlord shall exercise by
sending to Tenant a written notice.


41.22 WI-FI ACCESS: Tenant shall have the right to install a wireless intranet,
Internet, and communications network (also known as “Wi-Fi”) within the Demised
Premises for the use of Tenant and its employees and clients (the “Network”)
subject to this clause and all the other clauses of this Lease as are
applicable.


Tenant shall not solicit, suffer, or permit other tenants or occupants of the
Building to use the Network or any other communications service, including,
without limitation, any wired or wireless Internet service that passes through,
is transmitted through, or emanates from the Demised Premises.


Tenant agrees that Tenant’s communications equipment and the communications
equipment of Tenant’s service providers and contractors located in or about the
Demised Premises or installed in the Building to service the Demised Premises
including, without limitation, any antennas, switches, or other equipment
(collectively, “Tenant’s Communications Equipment”) shall be of a type and, if
applicable, a frequency that will not cause radio frequency, electromagnetic, or
other interference to any other party or any equipment of any other party
including, without limitation, Landlord, other tenants, or occupants of the
Building or any other party. In the event that Tenant’s Communications Equipment
causes or is believed to cause any such interference, upon receipt of notice
from Landlord of such interference, Tenant will take all steps necessary to
correct and eliminate the interference. If the interference is not eliminated
within seventy two (72) hours, then, upon request from Landlord, Tenant shall
shut down Tenant’s Communications Equipment pending resolution of the
interference, with the exception of intermittent testing, upon prior notice to
and with the approval of Landlord.


Tenant acknowledges that Landlord has granted and/or may grant lease rights,
licenses, and other rights to various other tenants and occupants of the
Building and to telecommunications service providers.


42.    Intentionally Omitted.


43.    Right of First Refusal.


(a)If Landlord shall receive an offer from a third party to lease all or a
portion of the space then available for lease and contiguous to the Demised
Premises on the sixth (6th) floor of the Building, as more particularly set
forth in the attached Exhibit B-2 (the “Sixth Floor Refusal Space”) or on the
fourth (4th) floor of the Building, as more particularly set forth in the
attached Exhibit B-3 (the “Fourth Floor Refusal Space” together with the “Sixth
Floor Refusal Space” shall collectively be referred to as the “First Refusal
Space”), which Landlord intends to accept, prior to leasing the same pursuant to
such offer, Tenant shall have the one-time right of first refusal to lease such
space upon the terms and conditions hereinafter set forth (the “Right of First
Refusal”).


(b)In the event such third party offer to lease such First Refusal Space
includes a commencement date which occurs anytime following the Commencement
Date of this Lease but prior to the conclusion of the third (3rd) Lease Year
following the Commencement Date of this Lease, Tenant’s Right of First Refusal
to lease such First Refusal Space shall be upon the same terms and condition as
the Lease, except that:


i.
The commencement date with respect to the First Refusal Space (the “First
Refusal Space Commencement Date”) shall occur one hundred twenty (120) days
following delivery of the First Refusal Space to Tenant vacant and free of
tenants.



ii.
Commencing upon the First Refusal Space Commencement Date, Tenant shall pay
Annual Basic Rental for the First Refusal Space equal to the product obtained by
multiplying (x) the quotient obtained by dividing the Annual Basic Rental
payable with respect to the Demised Premises (in accordance with Section 1(g)
hereof) by the rentable square foot area of the Demised Premises (in accordance
with Section 1(d) hereof), by (y) the rentable square foot area of the First
Refusal Space, as measured by Landlord’s architect in accordance with Section
2.2 hereof. The above notwithstanding, provided Tenant is not in an Event of
Default beyond applicable notice, grace or cure periods, Basic Rental for the
First Refusal Space shall be abated for the number of months following the First
Refusal Space Commencement Date obtained by multiplying twelve (12) by the
fraction which has a denominator equal to one hundred thirty two (132) and a
numerator equal to the number of months remaining in the Term of the Lease as of
the First Refusal Space Commencement Date (as such date is reasonably estimated
by Landlord at that time).



iii.
In the event that the First Refusal Space is vacant at the time of the execution
of the First Refusal Amendment, as hereinafter defined, Landlord shall deliver
vacant possession of the First Refusal Space in its “as-is” condition, broom
clean, to Tenant so Tenant can perform improvements within the First Refusal
Space (“Tenant’s First Refusal Space Work”) within two (2) business days of
execution of the First Refusal Amendment. In the event that the Expansion
Premises is occupied by another tenant at the time of the execution of the
Expansion Amendment, Landlord shall deliver possession of the Expansion Space in
its as-is condition, broom clean, as soon as reasonably practical.



iv.
Landlord shall provide Tenant with an allowance to be applied towards the Cost
of Tenant’s improvements to the First Refusal Space of the amount which is
obtained by multiplying the rentable square foot area of the First Refusal Space
(as measured by Landlord’s architect in accordance with Section 2.2 hereof) by
the product obtained by multiplying: (a) the fraction where the denominator is
one hundred thirty two (132) and the numerator is the number of months remaining
in the Lease Term as of the First Refusal Space Commencement Date (as such date
is reasonably estimated by Landlord at that time), and (b) Fifty Dollars
($50.00) (the “First Refusal Space Improvement Allowance”).



v.
Tenant’s improvements to the First Refusal Space and the First Refusal Space
Improvement Allowance shall be subject to the same terms and conditions imposed
on Tenant and Landlord with respect to Tenant’s Work in the Original Premises
and the Tenant Improvement Allowance, as defined in and in accordance with
Section 4 except that Landlord’s obligation to perform Landlord’s Work in the
Demised Premises shall not create any obligation on behalf of Landlord to
perform any work in the First Refusal Space except that, in the event the First
Refusal Space comprises less than a full floor of the Building but more than
half of the rentable area included in the floor of the Building on which the
First Refusal Space is located, Landlord shall perform such work as is
reasonably necessary to construct a public corridor to service the First Refusal
Space as required by code (including associated lighting, HVAC, electric, wall
finishes, ceiling finishes, and floor finishes using building standard
materials).



(c)In the event such third party offer to lease such First Refusal Space
includes a commencement date which occurs anytime after the conclusion of the
third (3rd) Lease Year following the Commencement Date of this Lease, Tenant’s
Right of First Refusal to lease such First Refusal Space shall be upon the same
terms being offered by such third party pursuant to such offer.


(d)Landlord shall notify Tenant in writing of its intent to accept an offer to
lease all or a portion of the First Refusal Space (“Landlord’s First Refusal
Notice”). In the event the third party offer to lease such First Refusal Space
includes a commencement date which occurs anytime after the conclusion of the
third (3rd) Lease Year following the Commencement Date of this Lease, Landlord’s
First Refusal Notice shall contain the terms and conditions of such third party
offer (including the Basic Rental therefor and Landlord’s construction
obligations, if any, thereto). Tenant shall have five (5) business days from
receipt of Landlord’s First Refusal Notice to notify Landlord in writing that
Tenant desires to lease the First Refusal Space upon the terms and conditions
set forth in Landlord’s notice, which shall be issued in accordance with this
paragraph and Sections 43(b) or 43(c), as applicable.


(e)If Tenant exercises its right to lease such First Offer Space in accordance
with this Section 43, Landlord will prepare and deliver to Tenant an amendment
(“First Refusal Amendment”) containing the above referenced terms and conditions
upon which Tenant shall lease the First Offer Space. Tenant’s lease of the First
Refusal Space shall otherwise be upon the same terms and conditions of this
Lease. Tenant shall have twenty (20) days to execute and deliver the First
Refusal Amendment to Landlord. If Tenant fails to execute and deliver the First
Refusal Amendment to Landlord within twenty (20) days of receipt of the First
Refusal Amendment, Tenant will be have conclusively deemed to have declined its
Right of First Refusal as to that particular First Refusal Space, and Landlord
shall be free to lease the space to a third party.


(f)If Tenant does not exercise its right to lease a First Refusal Space and
Landlord leases such space to a third party and the Term of the lease with the
third party expires prior to the Term of this Lease causing the same First
Refusal Space to become available again and Landlord shall again receive an
offer to lease the same First Refusal Space from a third party (or an offer to
renew the lease with the existing tenant), Landlord shall not be obligated to
re-offer such First Refusal Space to Tenant. The parties hereto acknowledge and
agree that Tenant’s Right of First Refusal shall apply one time only with
respect to any portion of the First Refusal Space.


(g)Tenant’s Right of First Refusal shall be subject to the right of The Albrecht
Companies, Inc. to renew its lease for the Fourth Floor Refusal Space.
 
(h)Notwithstanding any contrary provision of this Section 41 or any other
provision of this Lease, any exercise by Tenant of its right to lease First
Refusal Space shall be void and of no effect unless on the date Tenant notifies
Landlord that it elects to lease First Refusal Space and on the commencement
date of the First Refusal Amendment: (i) this Lease is in full force and effect,
(ii) no Event of Default has occurred under this Lease which remains continuing
and uncured after expiration of any applicable notice and opportunity to cure,
(iii) Tenant is then occupying the entire Demised Premises for the conduct of
its business and Tenant has not assigned this Lease or sublet the Demised
Premises other than to a Related Entity or pursuant to a permitted transfer
under Section 17 and (iv) Tenant has not exercised its Contraction Option
pursuant to paragraph 36 above (any of which conditions described in clauses
(i), (ii), (iii), and (iv) may be waived by Landlord at any time in Landlord’s
sole discretion).


44.    Signs.


(a)Tenant shall have the right to erect, at Tenant’s sole cost and expense, a
non-neon panel sign on the monument sign adjacent to the Building on Central
Park Boulevard in accordance with plans and specifications (specifying in
reasonable detail, amongst other things, the dimensions, layout, color(s), and
construction type of such signage as well as the manner in which such signage
will be attached to the monument sign) submitted to Landlord by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld or
delayed. All Tenant signs shall conform to and comply with applicable Law and
local codes. Landlord shall either provide space on the existing monument sign
adjacent to the Building on Central Park Boulevard for Tenant’s sign or shall
provide space on a separate monument sign to be constructed adjacent to Central
Park Boulevard reasonably similar to the existing monument sign in terms of
visibility.


(b)Landlord shall, at its sole cost and expense, (i) install a building standard
suite sign at the entrance to the Demised Premises, and (ii) provide Tenant with
building standard signage on the Building directory located on the first floor
of the Building.


45.    Generator.


(b)    Landlord will grant to Tenant, for Tenant’s own use and not for resale
purposes, a non-exclusive license of sufficient space at the Development, as
reasonably determined by Landlord, for the construction, installation,
replacement, operation and use by Tenant of an electric generator, and other
related equipment, including mountings and supports (collectively, “Tenant’s
Generator”). Provided Tenant has submitted to Landlord plans and specifications
for Tenant’s Generator and any necessary structural support signed and sealed by
Tenant’s electrical and structural engineers together with evidence Tenant has
obtained all necessary permits required to install Tenant’s Generator, and
Landlord has approved the same (which approval shall not be unreasonably
withheld or delayed), Landlord shall make available to Tenant reasonable access
for the construction, installation, maintenance, repair, replacement, operation
and use of Tenant’s Generator, all at Tenant’s sole cost and expense. Tenant
shall have the right to test Tenant’s Generator on a monthly basis at reasonable
times during non-business hours (but not on Sundays or between the hours of
10:00 p.m. and 6:00 a.m. daily) in accordance with Exhibit E, provided the
scheduling of such test is arranged in advance with Landlord. Tenant shall be
responsible for maintaining and repairing the Tenant’s Generator in good working
order and maintaining all necessary licenses and permits required to operate
Tenant’s Generator. Tenant covenants and agrees that Tenant shall not overuse or
misuse the Tenant’s Generator, and that Tenant’s use of the Tenant’s Generator
shall comply with all Applicable Laws, Legal Requirements, and all Rules and
Regulations issued by Landlord with respect thereto. Landlord shall have the
right, in Landlord’s sole discretion, at any time and from time to time during
the Term, upon reasonable notice to Tenant, to relocate the Tenant’s Generator
to another area of the Building. Tenant shall cooperate with Landlord to
effectuate any such relocation. All costs involved in such relocation shall be
borne by Landlord. Upon expiration or earlier termination of this Lease, Tenant
shall remove Tenant’s Generator installed pursuant to this Section and shall
restore the area where it was previously located to substantially its condition
prior to installation of Tenant’s Generator described herein, reasonable wear
and tear and casualty damage excepted. In the event that Landlord reasonably
determines that Tenant’s Generator has not been properly maintained to an extent
that its operation would present a risk to human health and safety or the
integrity of the Development, or Tenant has failed to maintain any license or
permit required under applicable law or code to operate Tenant’s Generator, then
Landlord shall notify Tenant in writing of the same and Tenant shall, in
instances involving risk to human health or safety, perform such repairs or
maintenance which are reasonably necessary to eliminate such risk to human
health or safety within two (2) business days of Landlord’s notice, or, in
instances where Tenant has failed to maintain any license or permit required
under applicable law or code to operate Tenant’s Generator, commence such
corrective action which is reasonably required to restore such license or permit
within two (2) business days of Landlord’s notice and thereafter shall
diligently pursue the restoration of such license or permit until such license
or permit is obtained as required by law. In the event Tenant fails to comply
with the terms of the preceding sentence, Landlord shall have the right, in
addition to other remedies afforded to it under this Lease, to render Tenant’s
Generator temporarily inoperable until such time that Tenant provides reasonable
evidence to Landlord that it has restored Tenant’s Generator to good working
order or has renewed such applicable permits or licenses, as the case may be,
and Tenant shall promptly reimburse Landlord for any associated reasonable
out-of-pocket expenses incurred by Landlord upon receipt of an invoice
accompanied by reasonable supporting documentation including invoices for work
performed to render Tenant’s Generator temporarily inoperable. Except as
otherwise provided for in this Section 43, Tenant’s installation of Tenant’s
Generator shall be considered an Alteration in accordance with Section 9.1 of
this Lease.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
set forth in Section 1(a).








WITNESS:
LANDLORD:


















            
SOUTHFIELD HS DEVELOPMENT LLC AND
SOUTHFIELD HS RK LLC, AS
TENANTS-IN-COMMON


            By: TIME EQUITIES, INC., AS AGENT






By: /s/ Richard Perry         


Name: Richard Perry_____________


Title: Director of Asset Management


WITNESS:
TENANT:
 


COVISINT CORP.
 






/s/ Sam Munaco
By: /s/ Enrico Dirigolamo
 


Name: Enrico Dirigolamo
 
Title: Chief Financial Officer





EXHIBIT “A”


Description of Land and Improvements


Parcel 2 (West):
Part of the Northeast 1/4 of Section 22, Town 1 North, Range 10 East, City of
Southfield, Oakland County, Michigan, described as follows: Beginning at a point
located distant North 1060.94 feet and South 87 degrees 00 minutes 00 seconds
West 922.48 feet from the East 1/4 corner of said Section 22: thence proceeding
thence South 87 degrees 00 minutes 00 seconds West 522.61 feet; thence North 01
degree 15 minutes 36 seconds East 732.82 feet; thence South 89 degrees 55
minutes 45 seconds East 489.23 feet; thence South 361.32 feet; thence 54.98 feet
along an arc of a curve to the left, radius 1050.00 feet and chord bearing South
01 degree 30 minutes 00 seconds East 54.97 feet; thence South 03 degrees 00
minutes 00 seconds East 288.81 feet to the Point of Beginning.


Parcel 3 (Elevated Parcel):
Perpetual Easement Estate established by that certain Grant of Easement and
Agreement for Maintenance executed between the City of Southfield and Teachers
Insurance and Annuity Association of America, dated August 11, 1981 recorded in
Liber 8086, Page 642, Oakland County Records and re-recorded in Liber 8132, Page
218, Oakland County Records, said easement being described as an expanse of
space located in the City of Southfield, County of Oakland, State of Michigan,
the centerline of which is described as follows: the centerline of a 150.00 foot
wide expanse of space whose horizontal plane is defined as follows: Commencing
at the East 1/4 corner of Section 22, Town 1 North, Range 10 East, City of
Southfield, Oakland County, Michigan; thence along the East line of said Section
22, due North a distance of 1060.94 feet; thence South 87 degrees 00 minutes 00
seconds West 822.48 feet; thence North 03 degrees 00 minutes 00 seconds West
288.81 feet; thence along a curve to the right, a distance of 49.74 feet, radius
of 950.00 feet, chord bearing of North 01 degree 30 minutes 00 seconds West
49.74 feet; thence due North 72.27 feet to the Point of Beginning; thence North
89 degrees 59 minutes 48 seconds West 100.00 feet to the Point of Ending and
whose vertical plane is defined as lying above elevation 692.00 feet from mean
sea level, as established by the United States Coast and Geodetic Survey, along
with a 10.00 foot wide easement for supporting columns centered on the 100.00
foot width and running in a North-South direction the full 150.00 foot long
length, said easement to run below the plane of 692.00 elevation to sufficient
depths to adequately support the structure above.

Parking Easement:
Easement for parking as created, limited and defined in Declaration of Easement
recorded in Liber 8326, Page 803, Oakland County Records.











EXHIBIT “B-1”


Demised Premises


[covisintleasetraveler_image1.gif]
EXHIBIT “B-2”


Sixth Floor Refusal Space


[covisintleasetraveler_image2.gif]
EXHIBIT “B-3”


Fourth Floor Refusal Space




[covisintleasetraveler_image3.gif]
EXHIBIT “C”


Janitorial Services




DAILY SERVICES: (Five Times Per Week)


l. Empty waste baskets.
2. Empty and clean ash trays, including those in public areas.
3. Dust desk tops which are clear of working papers.
4. Sweep or vacuum traffic areas – public and private.
5. Toilet rooms:
(a) Empty all waste receptacles.
(b) Sweep and wet mop floors.
(c) Clean and disinfect all fixtures and clean mirrors and shelves.
6. Clean and disinfect drinking fountains and water coolers.
7. Police parking areas for rubbish and trash.
8. Day porter services for Common Areas and restrooms


WEEKLY SERVICES:


1. Damp mop floors, stairways, lobbies and corridors.
2. Sweep or vacuum entire floor area – public and private.


MONTHLY SERVICES:


1. Strip, wax and polish floor in lobby area and isles.
2. Dust window blinds.
3. Wash all glass in office partitions.
4. Wash outside and inside building entry mats.


SEMI-ANNUAL SERVICES:


1. Power scrub tile areas and wax or apply floor treatment.
2. Wash windows.




















EXHIBIT “D”


Building Rules and Regulations


1.
The Common Areas of the Building and the Development shall not be obstructed or
used for any purpose other than coming to and from the Demised Premises.



2.
Landlord has the right to control access to the Building and the Development and
refuse admittance to any person or persons without satisfactory identification
or a pass issued by Tenant during hours determined by Landlord.



3.
Landlord shall upon reasonable notice have the right to enter upon the Demised
Premises at reasonable hours for the purpose of inspecting the same.



4.
Landlord shall upon reasonable notice have the right to enter the Demised
Premises at hours convenient to Tenant for the purpose of exhibiting the same to
prospective tenants within one hundred eighty (180) day period prior the
expiration of the Lease.



5.
No person shall disturb other occupants of the Building by making loud or
disturbing notices.



6.
Soliciting, peddling and canvassing is prohibited in the Building and the
Development and Tenant shall cooperate to prevent the same. Tenant shall not
operate any vending machines in the Demised Premises without the prior written
approval from Landlord.



7.
All deliveries and removal of furniture, equipment or other bulky items must
take place after notification to Landlord, during such hours and in such manner
as Landlord shall determine. (After-hours deliveries must be after 5:00 p.m. and
before 8:00 a.m.). Upon arrival at the Building, check-in with security is
mandatory. Tenant shall be responsible for all damage or injury resulting from
the delivery or removal of all articles into or out of the Building, or the
Development, or the Demised Premises by or on behalf of Tenant. No load shall be
placed on the floors or in elevators in excess of the limits which shall be
established by Landlord. Tenant cannot use the elevator for moving in or out of
the Building without specific arrangements with Landlord (use of freight
elevator only).



8.
Tenant shall not use any equipment emitting noxious fumes unless they are
properly vented at Tenant’s expense.



9.
Nothing shall be attached to the interior or exterior of the Building without
the prior written consent of Landlord. However, Tenant shall have the right to
install and remove, within the Demised Premises (subject to the terms of the
Lease), all of Tenant’s furniture and normal business equipment. Building
standard levelor-style venetian blinds shall be used in windows provided by, and
designated by, Landlord at Landlord’s sole cost. No other window treatments or
objects shall be attached to, hung in or used in connection with any exterior of
any door or window or from outside the Building. No article shall be placed on
any window sill.



10.
No sign or other representation shall be placed on the interior or exterior of
the Building without prior written consent of Landlord.



11.
No hazardous articles shall be brought into or kept in the Building at any time.
No bicycles (except in designated areas), vehicles or animals, except seeing eye
and aide dogs, of any kind shall be brought into or kept in or about the
Building.



12.
No marking, painting, drilling, boring, cutting, defacing of the walls, floors,
ceilings of the Building shall be permitted without the prior written consent of
Landlord.



13.
The electrical system and lighting fixtures in the Building and the Demised
Premises shall not be altered or disturbed in any manner without the prior
written consent of Landlord. Any such alterations or additions must be performed
by licensed personnel authorized by Landlord.



14.
The toilets and other plumbing fixtures shall not be used for any other purpose
than those for which they are designed. No sweepings, rubbish or other similar
materials or substances shall be deposited therein.



15.
Smoking is prohibited in the elevator(s), hallways, corridors, stairs, lobbies
and other Common Areas of the Building as well as the Demised Premises. Smoking
to only occur outside in designated smoking areas at least 50 feet away from the
entrances. No smoking allowed at the South Building entrance.



16.
Tenant shall not waste electricity, water or air conditioning and shall
cooperate fully with Landlord to assure the most effective and efficient
operation of the heating and/or air conditioning system of the Building.



17.
Tenant assumes full responsibility for protecting the Demised Premises from
theft, robbery and pilferage. Except during Tenant’s normal business hours,
Tenant shall keep all doors to the Demised Premises locked and other means of
entry to the Demised Premises closed and secured.



18.
All cleaning, repairing, janitorial, decorating, painting, or other services and
work in and about the Demised Premises shall be done only by authorized Building
personnel.



19.
Tenant or Tenant’s employees shall not distribute literature, flyers, handouts
or pamphlets of any type in any of the Common Areas without the prior written
consent of Landlord.



20.
Tenant shall not cook, otherwise prepare or sell, any food or beverages in or
form the Demised Premises. However, Tenant shall have the right to prepare food
for the exclusive use of Tenant’s employees.



21.
Tenant shall not permit the use of any apparatus for sound production or
transmission or otherwise in such manner that the sound so transmitted or
produced shall be audible or vibrations shall be detectable beyond the Demised
Premises.



22.
Tenant shall keep all electrical and mechanical apparatus free of vibration,
noise and air waves which may be transmitted beyond the Demised Premises.



23.
No floor covering shall be affixed to any floor in the Demised premises by means
of glue or other adhesive, unless the installation procedure is approved by
Landlord.



24.
Tenant shall comply with all rules and regulations established by Landlord
pursuant to other applicable provisions of the Lease.



 
25.
Landlord shall initially supply Tenant with two (2) keys to each entry door to
the Demised Premises as well as access cards for each outside door to the
Building in an initial quantity as may be reasonably required by Tenant for its
expected population of employees who Tenant desires be granted after-hours
access to the Building. Replacement access cards or keys are also at Tenant’s
expense. Landlord currently charges $10 for each replacement card, subject to
modification from time to time as reasonably determined by Landlord.



26.
Landlord shall not be responsible for the violation of any of the foregoing
rules and regulations by other tenants of the Building and shall not be
obligated to enforce the same against other tenants. But Landlord shall enforce
and apply the rules and regulations in a non-discriminatory manner. Landlord
shall have the right to amend these rules and regulations from time to time.

EXHIBIT “E”


CONTRACTOR RULES AND REGULATIONS


Contractor agrees for itself, its employees, agents, clients, Landlords,
licensees, invitees and guests, to comply fully with the following rules and
regulations and with such reasonable modifications thereof and additions thereto
as Landlord may make for the Property.


1.    The Common Areas of the Property shall not be used by Contractor for any
purpose other than those for which they are intended or designated.


2.    Landlord has the right to control access to the Property and refuse
admittance to any person or persons without satisfactory identification or a
pass issued by Contractor during hours reasonably determined by Landlord.


3.    Soliciting, peddling and canvassing are prohibited in or on the Property
and Contractor shall cooperate to prevent the same. Contractor or Contractor’s
employees shall not distribute literature, flyers, handouts or pamphlets of any
kind on the Property without prior written consent from Landlord. Contractor
shall not make any room-to-room canvass to solicit business from other occupants
of the Property.


4.    No signs, advertisements, or notices shall be painted or affixed on or to
any windows or doors or other parts of the Property visible from the exterior or
any common area or public areas of the Property. No part of the Property may be
defaced or damaged by Contractor.


5.    Contractor shall not use the name of the Property for any purpose and
shall not use any picture or likeness of the Property in any circulars, notices,
advertisements or correspondence.


6.    Sidewalks, doorways, vestibules, entrances, corridors, stairways,
passages, courts, elevators, and other similar areas shall not be obstructed by
Contractor or used for any purpose other than ingress and egress to and from the
Property and for going from one part of the Property to another. Contractors
shall not place objects against glass partitions, doors or windows which would
be unsightly from the Property’s corridors or other areas of the Property.


7.    Corridor doors, when not in use, shall be kept closed. Corridor doors
should not be propped open without prior approval by Landlord. If doors are
damaged as a result of propping, Contractor at Contractors sole cost shall be
responsible for the cost to repair said doors.


8.    Contractor assumes responsibility for not compromising the protection of
the Property from theft, burglary, robbery and pilferage. Except during normal
business hours, Contractor shall keep all doors to the Property locked and other
means of entry to the Property closed and secured.


9.    Each Contractor shall cooperate with Landlord in keeping its work area
neat and clean.


10.    Landlord shall be in no way responsible to the Contractor, their agents,
employees, or invitees for any loss of material goods from the premises or
public areas or for any damages to any property therein from any cause
whatsoever.


11.    A list of Landlord’s names and telephone numbers to use in the event of
an emergency will be made available to the Contractor; Contractor is required to
provide the same to Landlord.


12.    Contractor shall not hinder the work of other Contractors working in the
Property at any time. Contractor shall provide adequate waste and rubbish
receptacles to prevent unreasonable cost to Landlord in discharging its
obligation regarding any services provided by Contractor.


13.    Landlord and Landlord’s agents shall at all times have the right to enter
the work area to inspect and examine the same and to show the same to persons
wishing to lease, purchase, or mortgage the Property or any part thereof.


14.    Contractor shall not place any additional locks or similar devices on any
door and no locks shall be changed in its leased area of the Property without
Landlord’s written consent. Additional keys can only be obtained through the
Office of the Property or Landlord’s agent. Upon termination of the Contract or
termination of Contractor’s possession of any portion of the Property,
Contractor shall surrender all keys for door locks and other locks in or about
the Property and shall make known to Landlord the combination of all locks,
safes, cabinets and vaults. Should Contractor not surrender all keys with
twenty-four (24) hours of completion or termination of the Contract, Contractor,
at Contractors sole cost will be responsible for all costs related to re-keying
a portion or all of the Property if required by Landlord.


15.    Demolition and removal of trash must be done after normal Property hours,
i.e., between 5:30 p.m. and 7:30 a.m. Monday through Friday. Exceptions to this
rule must be approved by Landlord.


16.    Any large dumpsters for the removal of construction debris are the
responsibility of the Contractor and must be scheduled with Landlord, dumpsters
shall be placed at the loading dock or approved designated areas. All dumpster
areas must be kept neat and orderly. Dumpsters shall be removed promptly upon
request. If dumpsters are to be placed directly on asphalt, the Contractor must
supply wood to go under the wheels to protect the area. The Contractor shall be
responsible to all damages caused by the dumpster.


17.    The Contractor and all Subcontractors will use rubber wheeled cars when
moving material through the Property or removing trash from the Property. If
metal wheeled moving devices are used, floors must be protected.


18.    Protection of all public corridor and elevator surfaces is the
responsibility of the Contractor. Masonite floor protection and cardboard
protection will be required throughout the job. Protection devices must be
removed daily to facilitate cleaning.


19.    The Contractor is responsible for storing and securing all Contractor’s
tools and materials. Storage space may be leased through the Office of the
Property (if available).


20.    Contractors shall not make or permit any improper noises in the Property
or otherwise interfere in any way with other tenants or persons having business
with them.


21.    No portion of any area of the Property shall at any time be used or
occupied as housing, sleeping or lodging quarters.


22.    Professional behavior is expected in the Property at all times. A
professional manner is expected in all public areas and inappropriate language
or comments will not be tolerated. Any Contractor (or its employee or
subcontractor) caught drinking alcohol or under the influence of any illegal
substance will be banned from the Property.


23.    While on site, contract workers will be confined to the designated work
areas. Property security guards and property management will periodically
inspect all areas of the Property. Any contract workers found in an unauthorized
place may be subject to dismissal from the job site.


24.    Radios and other noise will be kept to a reasonable level so as not to
disturb tenants and their guests.


25. The Property is a non-smoking facility. Smoking is prohibited in the
elevator(s), hallways, corridors, stairs, lobbies, suites, and other common
areas of the Property unless clearly designated to the contrary by Landlord.


26. Contractor shall not sell or prepare any food or beverages except from
Landlord approved vending machines installed within the Property without
Landlord’s prior written consent. Consumption of food and beverages on the job
site must be supervised by the appropriate Contractor. The restaurants and
convenience stores are open to Contractors and their employees during their
respective operating hours.


27.    To insure orderly operation of the Property, no ice, bottled water,
towels, newspapers, etc. shall be delivered to any lease area except by person
appointed or approved by Landlord in writing.


28.    All Contractors will refer all representatives and installation
technicians tendering any service to Landlord for Landlord’s agent supervision,
prior approval, and control before the performance of any Contractors’ services.
Contractors may not make any modifications, alterations, additions or repairs to
the Property and may not install any furniture, fixtures or equipment in the
Property which is in violation of any applicable building and/or fire code
governing the Property. All Contractors shall provide working drawings and
permits to the Office of Landlord’s agent prior to the performance of any work.
The Contractor conducting the modifications must be a licensed Contractor, must
obtain all necessary permits and approvals prior to commencing the
modifications, and is subject to all rules and regulations of Landlord while
performing work in the Property.


29.    All extraordinary costs associated with specification or plan review,
such as consultant fees, shall be billed to Tenant as provided for in the Lease.


30.    Before any contract work begins, it must be determined whether such work
will affect the Life Safety System, Building Management System, air balance,
delivery of utilities, delivery of communications or other Property system. If
it is determined that such contract work may adversely affect any system, it
will be necessary for the Contractor to modify the plans to meet Property
specifications.


31.    Unless prior arrangement are made with Landlord, movement of all
equipment, dispatch, or receipt by Contractor of any material or merchandise
including Contractor’s employees shall be restricted to the use of the freight
deliver/dock area and freight elevators only. No materials may be delivered or
removed through the main entrance doors, through the Property lobby or through
the passenger elevator. All Contractors must use the service elevator for all
vertical transportation. Movement into or out of the Property, by Contractor, of
any merchandise or materials other than hand-delivered packages, which requires
the use of elevators or stairways or movement through the Property entrances or
lobby, shall be restricted to the hours designated by Landlord or its agent.
Management will determine the method and routing of the movement of such items
so as to ensure the safety of all persons and property concerned and Contractor
shall be responsible for all costs and expenses associated therewith. Advance
written notice of intent to move such items must be made to Landlord well before
the time of such move. Contractor assumes all risk of damage to any and all
articles so moved, as well as injury to any person or property in such movement,
and hereby agrees to indemnify Landlord against any loss resulting there from.
The Contractor must have its own supervisor on-site at any time material is
delivered or moved. Landlord’s agent will not coordinate any deliveries or be
responsible for signing or accepting any materials.


32.    Deliveries and movement of materials into and through the Property must
be done after normal Property hours, i.e., between 5:30 p.m. and 7:30 a.m.
Monday through Friday. Exceptions to this rule must be approved by Landlord or
its agent.


33.    Should a Contractor require a telegraphic, telephonic, enunciator or
other communication service, Landlord will direct electricians where and how
wires are to be introduced and placed and none shall be introduced or placed
except as Landlord shall approve, which approval will not be unreasonably
withheld. Electric current shall not be used for power or heating without
Landlord’s prior written permission.


34.    Contractor shall not use any equipment emitting noxious fumes or
offensive odors unless they are properly vented at Contractor’s expense.


35.    No machinery of any kind, other than normal office equipment, shall be
operated by any Contractor on its leased area without the prior written consent
of Landlord’s agent, nor shall any Contractor use or keep in the Property, any
flammable or explosive fluid or substance, such as gasoline, kerosene, naphtha,
benzene or others explosives or any other articles of intrinsically dangerous
nature, except in accordance with local fire codes and procedures approved by
Landlord or its agent.


36.    Contractor will not tamper with or attempt to adjust temperature control
thermostats anywhere in the Property.


37.    Plumbing fixtures and appliances shall be used only for the purpose for
which designated. No sweeping, rubbish, rags, or other unsuitable material
including toxic or flammable products shall be placed therein. Damage resulting
from any such fixtures or machines from misuse by a Contractor shall be paid for
by the Contractor, and Landlord shall not be responsible therefore.


38.    The electrical system and lighting fixtures in the Property shall not be
altered or disturbed in any manner without the prior written consent from
Landlord or its agent. Any such alterations or additions must be performed by
licensed personnel authorized by Landlord or its agent. No marking, painting,
drilling, boring, cutting or defacing of the walls, floors or ceilings of the
Property, other than that which is reasonably necessary for the hanging of art
work, diplomas and similar objects which do not require any material alteration
to any wall, floor or ceiling, shall be permitted without the prior written
consent of Landlord or its agent.
39.    Contractor shall not waste electricity, water or air-conditioning, and
shall cooperate fully with Landlord to assure the most effective operation of
the Property’s heating and air conditioning. Contractor shall not adjust any
controls. Contractor shall not tie, wedge or otherwise fasten open any water
faucet or outlet. Contractor shall ascertain from Landlord’s agent the maximum
amount of electrical current, which can safely be used in the work area, taking
into account the capacity of the electric wiring in the Property and the needs
of other occupants, and shall not use more than such safe capacity. Landlord’s
agent’s consent to the installation of electric equipment shall not relieve
Contractor from the obligation not to use more electricity than such safe
capacity.
 
40. No floor covering or other material shall be affixed to any floor in the
Property by means of glue or other adhesive without Landlord’s prior written
consent.


41. All hot-work including but not limited to: brazing, cutting, grinding ,
soldering, thawing pipe, torch applied roofing and welding must be approved by
Landlord or its agent in advance. All approved hot work must be accompanied by
hot work permit.


42. The Contractor must shut off all lights upon completion of the day’s
activities.


43. Parking Regulations:


a.
Cars shall not park in the spaces designated as reserved for any tenant other
than Tenant. There will be no parking in any area other than those areas clearly
marked and defined for parking.

b.
Parking will be on the basis of first-come, first-served except for reserved
spaces.

c.
All cars are to be parked in an orderly manner within the marked stalls
provided.

d.
It is recommended that cars be left with their emergency brakes engaged and
doors locked at all times.

e.
No car will be allowed to park in any driveway area or in any manner, which will
interfere with the normal flow of traffic.

f.
Cars parked illegally will be towed at the car owner’s expense.

g.
Contractor agrees that all of its employees have been fully informed as to the
content of these regulations.

h.
Landlord or Landlord’s agents and employees shall not be liable for and
Contractor waives all claims resulting from any accident or occurrence in and
upon the parking area.

i.
All automobiles parked in the parking areas shall be in good condition and
repair.

j.
Automobile owner or owner’s agents shall not wash, wax or otherwise clean or
prep the interior/exterior of vehicles or perform any maintenance whatsoever on
vehicles within the parking area or on any part of the parking lot servicing the
Property.

k.
In the event that automobile owner’s use of the parking area violates any local,
county or state law, regulation or ordinance, automobile owner’s right to
utilize the parking area shall immediately cease.

l.
Parking areas shall not be used for overnight parking, extended parking, to
store vehicles or for parking large recreational vehicles.



44. Management reserves the right to rescind any of these rules and regulations
and to make such other and further rules and regulations as its judgment shall,
from time to time, be needful for the safety, protection, care and cleanliness
of the Property, the operation thereof, the preservation of good order therein
and the protection and comfort of Tenants and their agents, employees, and
invitees, which rules and regulations, when made and written notice thereof is
given to a Contractor, shall be binding upon it in like manner as if originally
herein prescribed.
















EXHIBIT “F”


INTENTIONALLY OMITTED


EXHIBIT “G”


HEATING, VENTILATION AND AIR‑CONDITIONING SPECIFICATIONS


The heating, ventilation and air conditioning system shall be designed to be
capable of maintaining inside conditions of not more than seventy eight (78)
degrees Fahrenheit and fifty percent (50%) relative humidity when outside
conditions are not more than ninety (90) degrees Fahrenheit dry bulb and seventy
five (75) degrees Fahrenheit wet bulb and a temperature of seventy (70) degrees
Fahrenheit when the outside temperature is ten (10) degrees Fahrenheit.


The design capabilities of the system are based upon and limited to the
following conditions:


1.
Tenant’s occupancy does not exceed one (1) person for each two hundred (200)
square feet of area within the Demised Premises.



2.
The total connected electrical load does not exceed four (4) watts per square
foot of installed ceiling area for all purposes, including lighting and power.



3.
Proper use of window blinds to control sun load.



The system shall provide fresh air as per code requirements and is designed to
provide a sound level of N.C. 40 plus or minus two decibels.
EXHIBIT “H”

Tenant’s Work
[covisintleasetraveler_image4.gif]
[covisintleasetraveler_image5.gif]
[covisintleasetraveler_image6.gif]
[covisintleasetraveler_image7.gif]
[covisintleasetraveler_image8.gif]
EXHIBIT “I”

Landlord’s Work
[covisintleasetraveler_image9.gif]
[covisintleasetravele_image10.gif]
EXHIBIT “J”

Reserved Parking Plan
[covisintleasetravele_image11.gif]
EXHIBIT “K”

First Floor Plan


Parking Structure
26533 Evergreen Road
Southfield, Michigan 48076
Fifteen (15) parking spaces reserved for Tenant’s exclusive use
15
14
13
12
11
10
9
8
7
6
5
4
3
2
1
    
Form of Non-Disturbance Agreement
SUBORDINATION, NON‑DISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NON‑DISTURBANCE AND ATTORNMENT AGREEMENT (this "Agreement")
is made as of the ____ day of __________, 2014, by and between GOLDMAN SACHS
BANK USA, having an address at 222 South Main Street, Salt Lake City, UT 84101,
its successors and assigns ("Lender") and COVISINT CORP., having an address at
One Campus Martius, Suite 700, Detroit, Michigan 48226 ("Tenant").
RECITALS:
A.    Lender is the present owner and holder of that certain deed of trust dated
October 25, 2013 (the "Security Instrument"), given by SOUTHFIELD HS
DEVELOPMENT, LLC and SOUTHFIELD HS RK, LLC, as tenants-in-common ("Landlord") to
Lender, which encumbers Landlord's interests in those certain premises described
in Exhibit A attached hereto (the "Property");
B.    Tenant shall occupy a portion of the Property under and pursuant to the
provisions of a certain lease dated __________, 2014 between Landlord, as
landlord, and Tenant, as tenant (the "Lease"); and
C.    Tenant has agreed to subordinate the Lease to the Security Instrument and
to the lien thereof and Lender has agreed to grant non-disturbance to Tenant
under the Lease on the terms and conditions hereinafter set forth.
AGREEMENT:
For good and valuable consideration, Tenant and Lender agree as follows:
1.    Subordination. Tenant agrees that the Lease and all of the terms,
covenants and provisions thereof and all rights, remedies and options of Tenant
thereunder are and shall at all times continue to be subject and subordinate in
all respects to the Security Instrument and to the lien thereof and all terms,
covenants and conditions set forth in the Security Instrument including, without
limitation, all renewals, increases, modifications, spreaders, consolidations,
replacements and extensions thereof and to all sums secured thereby with the
same force and effect as if the Security Instrument had been executed, delivered
and recorded prior to the execution and delivery of the Lease.
2.    Non-Disturbance. Lender agrees that if any action or proceeding is
commenced by Lender for the foreclosure of the Security Instrument or the sale
of the Property, Tenant shall not be named as a party therein unless such
joinder shall be required by law; provided, however, that such joinder shall not
result in the termination of the Lease or disturb Tenant's possession or use of
the premises demised thereunder, and the sale of the Property in any such action
or proceeding and the exercise by Lender of any of its other rights under the
Security Instrument shall be made subject to all rights of Tenant under the
Lease; provided, further, however, that at the time of the commencement of any
such action or proceeding or at the time of any such sale or exercise of any
such other rights (a) the Lease shall be in full force and effect and (b) Tenant
shall not be in default under any of the terms, covenants or conditions of the
Lease or of this Agreement on Tenant's part to be observed or performed beyond
the expiration of any applicable notice or grace periods.
3.    Attornment. Lender and Tenant agree that, subject to Section 2 above, upon
the conveyance of the Property to Lender or any other transferee (the
"Transferee") by reason of the foreclosure of the Security Instrument or the
acceptance of a deed or assignment in lieu of foreclosure or otherwise, the
Lease shall not be terminated or affected thereby but shall continue in full
force and effect as a direct lease between the Transferee and Tenant upon all of
the terms, covenants and conditions set forth in the Lease and in that event,
Tenant agrees to attorn to the Transferee and the Transferee shall accept such
attornment; provided, however, that the provisions of the Security Instrument
shall govern with respect to the disposition of any casualty insurance proceeds
or condemnation awards and the Transferee shall not be (a) obligated to complete
any construction work required to be done by Landlord pursuant to the provisions
of the Lease or to reimburse Tenant for any construction work done by Tenant
other than with respect to the Tenant Improvement Allowance (as defined in the
Lease), to the extent that such allowance, or portion thereof, remains unpaid
after the date upon which the Transferee became the owner of the Property, which
Tenant agrees that it shall receive all portions of monies in connection with
any such allowance as a credit against the Basic Rental (as defined in the
Lease) and the Lender shall not be required to pay any monies out-of-pocket to
the Tenant, (b) liable (i) for Landlord's failure to perform any of its
obligations under the Lease which have accrued prior to the date on which the
Transferee shall become the owner of the Property, or (ii) for any act or
omission of Landlord, whether prior to or after such foreclosure or sale
(Provided, however, the foregoing Sections 3(b)(i) and 3(b)(ii) shall not limit
(except for matters subject to Sections 3(a) and Sections 3(d) herein) either
Tenant’s rights to claims against Lender because of events occurring after the
date of attornment, or Lender’s obligations to correct any conditions that
existed as of the date of attornment and that violate Lender’s obligations as
Landlord under the Lease), (c) required to make any repairs to the Property or
to the premises demised under the Lease required as a result of fire, or other
casualty or by reason of condemnation unless the Transferee shall be obligated
under the Lease to make such repairs and shall have received sufficient casualty
insurance proceeds or condemnation awards to finance the completion of such
repairs, (d) required to make any capital improvements to the Property or to the
premises demised under the Lease which Landlord may have agreed to make, but had
not completed, or to perform or provide any services not related to possession
or quiet enjoyment of the premises demised under the Lease, (e) subject to any
offsets, defenses, abatements or counterclaims which shall have accrued to
Tenant against Landlord prior to the date upon which the Transferee shall become
the owner of the Property, except for the abatement of Basic Rental (as defined
in the Lease) provided for in Sections 1(g), 8.5, 11.1 and 43 of the Lease, if
any, and Tenant’s right to apply unused portions of the Tenant Improvement
Allowance (as defined in the Lease) as a credit against payments of Basic Rental
(as defined in the Lease), in both instances only as applicable to periods
following the date upon which the Transferee shall become owner of the Property,
(f) liable for the return of rental security deposits, if any, paid by Tenant to
Landlord in accordance with the Lease unless such sums are actually received by
the Transferee, (g) bound by any payment of rents, additional rents or other
sums which Tenant may have paid more than one (1) month in advance to any prior
Landlord unless (i) such sums are actually received by the Transferee or
(ii) such prepayment shall have been expressly approved of by the Transferee,
(h) bound to make any payment to Tenant which was required under the Lease, or
otherwise, to be made prior to the time the Transferee succeeded to Landlord's
interest, except for any portion of the Tenant Improvement Allowance (as defined
in the Lease), if any, which remains unpaid but is owed to Tenant as of the date
upon which the Transferee shall become owner of the Property, which Tenant
agrees that it shall receive all portions of monies in connection with such
allowance as a credit against the Basic Rental (as defined in the Lease) and the
Lender shall not be required to pay any monies out-of-pocket to the Tenant,
(i) bound by any agreement materially amending or modifying the economic terms
of the Lease or terminating the Lease (except a termination as specifically set
forth in the Lease) made without the Lender's prior written consent prior to the
time the Transferee succeeded to Landlord's interest, or (j) bound by any
assignment of the Lease or sublease of the Property, or any portion thereof,
made prior to the time the Transferee succeeded to Landlord's interest other
than if permitted pursuant to the provisions of the Lease.
4.    Notice to Tenant. After notice is given to Tenant by Lender that the
Landlord is in default under the Security Instrument and that the rental
payments due under the Lease should be paid to Lender pursuant to the terms of
the assignment of leases and rents executed and delivered by Landlord to Lender
in connection therewith, Tenant shall thereafter pay to Lender or as directed by
the Lender, all rentals and all other monies due or to become due to Landlord
under the Lease and Landlord hereby expressly authorizes Tenant to make such
payments to Lender and hereby releases and discharges Tenant from any liability
to Landlord on account of any such payments.
5.    Lender's Consent. Tenant shall not, without obtaining the prior written
consent of Lender, (a) enter into any agreement materially amending or modifying
the economic terms of the Lease or terminating the Lease (except a termination
as specifically set forth in the Lease), (b) prepay any of the rents, additional
rents or other sums due under the Lease for more than one (1) month in advance
of the due dates thereof, (c) voluntarily surrender the premises demised under
the Lease or terminate the Lease without cause or shorten the term thereof, or
(d) assign the Lease or sublet the premises demised under the Lease or any part
thereof other than as permitted pursuant to the provisions of the Lease; and any
such amendment, modification, termination, prepayment, voluntary surrender,
assignment or subletting, without Lender's prior consent, shall not be binding
upon Lender.
6.    Lender to Receive Notices. Tenant shall provide Lender with copies of all
written notices sent to Landlord pursuant to the Lease simultaneously with the
transmission of such notices to the Landlord. Tenant shall notify Lender of any
default by Landlord under the Lease which would entitle Tenant to cancel the
Lease or to an abatement of the rents, additional rents or other sums payable
thereunder, and agrees that, notwithstanding any provisions of the Lease to the
contrary, no notice of cancellation thereof or of such an abatement shall be
effective unless Lender shall have received notice of default giving rise to
such cancellation or abatement and shall have failed within sixty (60) days
after receipt of such notice to cure such default, or if such default cannot be
cured within sixty (60) days, shall have failed within sixty (60) days after
receipt of such notice to commence and thereafter diligently pursue any action
necessary to cure such default.
7.    Notices. All notices, requests, demands, statements, authorizations,
approvals, directions, consents and other communications provided for herein
shall be given or made in writing and shall be deemed sufficiently given or
served for all purposes as of the date (a) when hand delivered (provided that
delivery shall be evidenced by a receipt executed by or on behalf of the
addressee), (b) three (3) days after being sent by postage pre-paid registered
or certified mail, return receipt requested, (c) one (1) Business Day after
being sent by reputable overnight courier service (with delivery evidenced by
written receipt), or (d) with a simultaneous delivery by one of the means in
(a), (b) or (c) by facsimile, when sent, with confirmation and a copy sent by
first class mail, in each case addressed to the intended recipient at the
following address, or, as to any party, at such other address as shall be
designated by such party in a notice to each other party:
    
If to Tenant:             
Prior to the Commencement Date of the Lease:


One Campus Martius, Suite 700
Detroit, Michigan 48226
Attn:    General Counsel


After the Commencement Date of the Lease:


26533 Evergreen Road, Suite 500
Southfield, Michigan 48076
Attn: General Counsel


If to Lender:
Goldman Sachs Bank USA
222 South Main Street
Salt Lake City, UT 84101
Facsimile No.: (801) 884-1525

With a copy to:
Greenberg Traurig, LLP
445 Hamilton Avenue
White Plains, NY 10601
Attention: Gregory P. Murphy

Facsimile No.: (914) 206-4563
For purposes of this Section, the term "Business Day" shall mean a day on which
commercial banks are not authorized or required by law to close in New York, New
York.
8.    Joint and Several Liability. If Tenant consists of more than one person,
the obligations and liabilities of each such person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of Lender
and Tenant and their respective successors and assigns.
9.    Definitions. The term "Lender" as used herein shall include the successors
and assigns of Lender and any person, party or entity which shall become the
owner of Landlord's interest in the Property by reason of foreclosure of the
Security Instrument or the acceptance of a deed (or assignment) in lieu of a
foreclosure of the Security Instrument or other similar process. The term
"Landlord" as used herein shall mean and include the present landlord under the
Lease and such landlord's predecessors and successors in interest under the
Lease, but shall not mean or include Lender or the Lenders. The term "Property"
as used herein shall mean the Property, the improvements now or hereafter
located thereon and the estates therein encumbered by the Security Instrument.
10.    No Oral Modifications. This Agreement may not be modified in any manner
or terminated except by an instrument in writing executed by the parties hereto.
11.    Governing Law. This Agreement shall be deemed to be a contract entered
into pursuant to the laws of the state where the Property is located and shall
in all respects be governed, construed, applied and enforced in accordance with
the laws of the state where the Property is located.
12.    Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.
13.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
14.    Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.
15.    Further Acts. Tenant will, at the cost of Tenant, and without expense to
Lender, do, execute, acknowledge and deliver all and every such further acts and
assurances as Lender shall, from time to time, require, to confirm the rights
and the agreements hereunder, or for carrying out the intention or facilitating
the performance of the terms of this Agreement or for filing, registering or
recording this Agreement, or for complying with all applicable laws.
16.    Limitations on Liability. Tenant acknowledges that it is not a
third-party beneficiary under the Security Instrument or the loan documents
related thereto. In no event shall Lender or the Lenders or any purchaser of the
Property at foreclosure sale or any grantee of the Property named in a
deed-in-lieu of foreclosure, nor any heir, legal representative, successor, or
assignee of Lender or the Lenders or any such purchaser or grantee (Lender, the
Lenders, and any such purchaser, grantee, heir, legal representative, successor
or assignee, collectively, the "Subsequent Landlord") have any personal
liability for the obligations of Landlord under the Lease and should the
Subsequent Landlord succeed to the interests of the Landlord under the Lease,
Tenant shall look only to the estate and property of any such Subsequent
Landlord in the Property for the satisfaction of Tenant's remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by any Subsequent Landlord as landlord under
the Lease, and no other property or assets of any Subsequent Landlord shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant's remedies under or with respect to the Lease; provided, however, that
Tenant may exercise any other right or remedy provided thereby or by law in the
event of any failure by Subsequent Landlord to perform any such material
obligation.
[Signature page follows.]
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
LENDER:


GOLDMAN SACHS BANK USA




By:                     
Name:        
Title:        




STATE OF NEW YORK    )
) ss.
COUNTY OF    NEW YORK     )


On the ___ day of _________, in the year 2014 before me, the undersigned,
personally appeared _______________, personally known to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




        
Notary Public
TENANT:


COVISINT CORP.
a Michigan corporation






By:                        
Name:
Title:




STATE OF ___________    )
) ss.
COUNTY OF    ___________     )


On the ___ day of _________, in the year 2014 before me, the undersigned,
personally appeared _______________, personally known to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




        
Notary Public
The undersigned accepts and agrees to
the provisions of Section 5 hereof:
LANDLORD:
SOUTHFIELD HS DEVELOPMENT, LLC, a
Michigan Limited Liability Company
By:     Time Equities, Inc., its Agent
By:        
Name:
Title:


SOUTHFIELD HS RK, LLC, a
Michigan Limited Liability Company
By:     Time Equities, Inc., its Agent
By:        
Name:
Title:




STATE OF NEW YORK    )
) ss.
COUNTY OF    NEW YORK     )


On the ___ day of _________, in the year 2014 before me, the undersigned,
personally appeared _______________, personally known to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




        
Notary Public




EXHIBIT A
LEGAL DESCRIPTION OF THE PROPERTY
WITNESSETH, That the Mortgagor mortgages and warrants to the Mortgagee,
his/her/their heirs, successors and assigns, lands situated in the City of Troy
and Southfield, County of Oakland, and State of Michigan, and particularly
described as follows:
Parcel 2 (West):
Part of the Northeast 1/4 of Section 22, Town 1 North, Range 10 East, City of
Southfield, Oakland County, Michigan, described as follows: Beginning at a point
located distant North 1060.94 feet and South 87 degrees 00 minutes 00 seconds
West 922.48 feet from the East 1/4 corner of said Section 22: thence proceeding
thence South 87 degrees 00 minutes 00 seconds West 522.61 feet; thence North 01
degree 15 minutes 36 seconds East 732.82 feet; thence South 89 degrees 55
minutes 45 seconds East 489.23 feet; thence South 361.32 feet; thence 54.98 feet
along an arc of a curve to the left, radius 1050.00 feet and chord bearing South
01 degree 30 minutes 00 seconds East 54.97 feet; thence South 03 degrees 00
minutes 00 seconds East 288.81 feet to the Point of Beginning.
Parcel 3 (Elevated Parcel):
Perpetual Easement Estate established by that certain Grant of Easement and
Agreement for Maintenance executed between the City of Southfield and Teachers
Insurance and Annuity Association of America, dated August 11, 1981 recorded in
Liber 8086, Page 642, Oakland County Records and re-recorded in Liber 8132, Page
218, Oakland County Records, said easement being described as an expanse of
space located in the City of Southfield, County of Oakland, State of Michigan,
the centerline of which is described as follows: the centerline of a 150.00 foot
wide expanse of space whose horizontal plane is defined as follows: Commencing
at the East 1/4 corner of Section 22, Town 1 North, Range 10 East, City of
Southfield, Oakland County, Michigan; thence along the East line of said Section
22, due North a distance of 1060.94 feet; thence South 87 degrees 00 minutes 00
seconds West 822.48 feet; thence North 03 degrees 00 minutes 00 seconds West
288.81 feet; thence along a curve to the right, a distance of 49.74 feet, radius
of 950.00 feet, chord bearing of North 01 degree 30 minutes 00 seconds West
49.74 feet; thence due North 72.27 feet to the Point of Beginning; thence North
89 degrees 59 minutes 48 seconds West 100.00 feet to the Point of Ending and
whose vertical plane is defined as lying above elevation 692.00 feet from mean
sea level, as established by the United States Coast and Geodetic Survey, along
with a 10.00 foot wide easement for supporting columns centered on the 100.00
foot width and running in a North-South direction the full 150.00 foot long
length, said easement to run below the plane of 692.00 elevation to sufficient
depths to adequately support the structure above.
Parking Easement:
Easement for parking as created, limited and defined in Declaration of Easement
recorded in Liber 8326, Page 803, Oakland County Records.
Tax Parcel #76-24-22-276-018, commonly known as 26533 Evergreen Road,
Southfield, Michigan 48076
EXHIBIT “L”

List of Exclusivities


As of the date hereof, Landlord is bound to comply with the following
exclusivity provisions pursuant to leases with other tenants at the Building:


1.
Signs containing the names of the following entities shall not be permitted on
the exterior of the Building or inside the lobby of the Building:



a.
Acxiom

b.
Aspen

c.
Chrome

d.
Cross Sell Inc.

e.
CSM

f.
Edmunds

g.
Experian

h.
Global Insight

i.
Harte-Hanks

j.
Maritz

k.
JATO

l.
J.D. Power

m.
Peak Performance

n.
Reynolds & Reynolds

o.
Soler

p.
SRC

q.
Urban Science, and

r.
Ward’s








1